 Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 1 of 82 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



MARIO DIBATTISTA, derivatively on     )
behalf of ADVANCE AUTO PARTS,         )
INC.,                                 )
                                      )
                 Plaintiff,           )
                                      )
      v.                              )
                                      )   Case No.
THOMAS R. GRECO, THOMAS               )
OKRAY, JEFFREY C. SMITH, JOHN         )
F. BERGSTROM, BRAD W. BUSS,           )
JOHN F. FERRARO, ADRIANA              )
KARABOUTIS, and EUGENE I. LEE,        )
JR.,                                  )
               Defendants,            )
                                      )
and                                   )
                                      )
ADVANCE AUTO PARTS, INC.              )
                                      )
                 Nominal Defendant.   )


            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
    Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 2 of 82 PageID #: 2




                                         KEY TERMS1

                        Term                                           Meaning
    Advance Auto or AAP or the Company              Advance Auto Inc.

    AOP                                             AAP’s Annual Operating Plan

    Blue                                            Internal nickname for Carquest stores’ and
                                                    distribution centers’ distinct legacy IT system

    Claw Back Spreadsheet                           A spreadsheet, personally created by Greco,
                                                    which calculated, among other things, how
                                                    many additional sales were needed to get back
                                                    to AOP

    Class Period                                    November 14, 2016 through August 15, 2017

    Comp store sales                                Comparable Store Sales

    DC                                              Distribution Center

    DIFM or Professional                            Professional installer customers

    DIY                                             “Do-it-yourself” retail customers

    DM                                              District Manager

    FE(s)                                           Former employee(s) of AAP

    Finance Team                                    AAP’s FP&A team, with primary
                                                    responsibility for forecasting

    FY17 Guidance                                   AAP’s 2017 Full Year Assumptions, which
                                                    the Individual Defendants offered to
                                                    investors in November 2016, and reaffirmed
                                                    in February 2017
    Greco Forecasts                                 A second, more aggressive set of forecasts,
                                                    generated by Operators at Greco’s command




1      The “Key Terms” defined herein are the same “Key Terms” with the same definitions as
those set forth in the Amended Class Action Complaint For Violations of the Federal Securities
Laws filed on January 25, 2019 in the securities fraud class action pending in this Court captioned
In re Advance Auto Parts, Inc. Sec. Litig., Civ. No. 18-212-RGA.
  Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 3 of 82 PageID #: 3




   Integration Meetings                                Monthly meetings, attended by SVPs and
                                                       others, to discuss the GPIO integration’s
                                                       progress

   Red                                                 Internal nickname for AAP stores’ and
                                                       distribution centers’ distinct legacy IT system

   Results Meetings                                    Weekly in person meetings with defendants
                                                       Greco, Okray, and other executives, at which
                                                       attendees discussed sales performance, trends,
                                                       and the reasons for the Company’s negative
                                                       results, held on Mondays in the Company’s
                                                       Raleigh, North Carolina office
   RVP                                                 Regional Vice President
   RVP Call                                            Weekly call between SVPs and their
                                                       respective RVPs to discuss sales and target,
                                                       held at 10 am on Mondays
   Starboard Agreement                                 Agreement with Starboard to implement a
                                                       host of changes to meet the activist investor’s
                                                       demands, announced November 12, 2015
   SVP                                                 Senior Vice President

   SVP Call                                            Weekly call with CEO and his team with
                                                       SVPs to discuss sales and targets


         Plaintiff Mario DiBattista (“Plaintiff”), by and through his undersigned counsel, brings this

action derivatively on behalf of nominal defendant Advance Auto Parts, Inc. (“AAP” or “Advance

Auto” or the “Company”) against certain current and/or former members of its Board of Directors

(the “Board”) and executive officers seeking to remedy the Individual Defendants’ (defined below)

breaches of fiduciary duties and unjust enrichment. Plaintiff alleges the following based upon

personal knowledge as to himself and his own acts, and upon information and belief as to all other

matters, based upon, inter alia, statements made by the Company and the Individual Defendants,

U.S. Securities and Exchange Commission (“SEC”) filings, wire and press releases published by

and regarding AAP, news reports, securities analysts’ reports, court filings in related civil lawsuits,

advisories about the Company, and information readily obtainable on the Internet. Plaintiff
         Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 4 of 82 PageID #: 4




believes that substantial, additional evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for further investigation and discovery.

    I.       INTRODUCTION

              1.     This is a shareholder derivative action brought for the benefit of nominal

     defendant AAP against certain of its current and/or former officers and directors based on

     their breaches of fiduciary duty and other serious misconduct as alleged in detail herein.

              2.     This derivative action is based on a scheme perpetrated by the Individual

     Defendants, who issued a series of false and misleading statements beginning in November

     2016 in which they published guidance for the Company’s 2017 financial performance (“FY17

     Guidance”) they knew was unattainable, and which directly contradicted contemporaneous

     internal forecasts.2

              3.     When the Individual Defendants were forced in mid-August 2017 to finally

     “come clean” and revise the Company’s previously issued false FY17 Guidance, AAP’s stock

     plummeted by over 20% in one day.

              4.     As a result, a securities fraud class action captioned In re Advance Auto Parts,

     Inc. Sec. Litig., Civ. No. 18-212-RGA (the “Securities Action”) was subsequently initiated in

     this Court in 2018 against the Company and certain of the Individual Defendants, including

     Thomas R. Greco (“Greco”) and Thomas Okray (“Okray”).

              5.     The allegations in the operative complaint in the Securities Action are based

     on, among other things, the accounts of twenty-one (21) confidential witnesses, all of whom

     are former AAP employees.3


2           AAP’s fiscal year is the same as the calendar year, January through December.

3      All allegations herein referencing the accounts of confidential witnesses, or “FEs” are
based on those accounts as they appear in the Amended Class Action Complaint For Violations of
  Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 5 of 82 PageID #: 5




         6.      As discussed further herein at length, on February 7, 2020, class action claims

  for violations of the federal securities laws were sustained by this Court in the Securities

  Action against AAP, and defendants Greco and Okray, notwithstanding the materially

  heightened pleading standards applicable to the Securities Action pursuant to the Private

  Securities Litigation Reform Act of 1995 (the “PSLRA”).

         7.      Defendant Greco, a director of AAP and the Company’s President and Chief

  Executive Officer (“CEO”), and defendant Okray, the Company’s former Executive Vice

  President (“EVP”) and Chief Financial Officer (“CFO”), were among a slate of handpicked

  executives installed at AAP by activist investor Starboard Value LP (“Starboard”), which in

  2015 had acquired a $460 million stake in AAP and publicly pronounced it could turn AAP

  around. Starboard claimed that, if given the opportunity to install its own slate of managers

  and directors, it could double AAP’s stock price to more than $350.

         8.      Buying in, AAP’s Board quickly capitulated. Defendant Jeffrey C. Smith

  (“Smith”), Starboard’s CEO, took over as Chairman of AAP’s Board and installed defendant

  Greco, a former potato chip executive from Frito-Lay, Inc., as the Company’s new CEO.

         9.      As alleged in the Securities Action based on the accounts of confidential

  witnesses, the Individual Defendants ignored the internal projections prepared by AAP’s

  experienced Finance Team and invented an earnings scenario and a set of targets with no basis

  in reality. Based on these targets, the Individual Defendants reaffirmed the FY17 Guidance

  repeatedly, despite overwhelming evidence that meeting such guidance would be impossible.




the Federal Securities Laws (the “Securities Complaint”), filed in the Securities Action on January
25, 2019.
    Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 6 of 82 PageID #: 6




           10.     On August 15, 2017, the Individual Defendants finally rescinded the false

    guidance that had propped up AAP’s stock price for months. As the truth about AAP’s

    financial performance and the status of the Individual Defendants’ purported turnaround

    campaign for AAP was revealed, AAP’s stock collapsed, losing more than 20% of its value in

    one day on August 15, 2017.

           11.     AAP is a leading automotive aftermarket parts provider in North America that

    serves both professional installers (“DIFM” or “Professional”) and “do-it-yourself” (“DIY”)

    retail customers.    Since 2008, the Company has invested significantly in increasing

    Professional sales— by far the most lucrative part of its business—at a faster rate, fueled in

    large part by a series of major acquisitions.

           12.     On October 16, 2013, in its highest profile addition to date, AAP announced

    that it was acquiring General Parts International, Inc. (“GPI”), a privately held company

    specializing in the Professional space, for $2.04 billion. The move was immediately heralded

    as “transformative”; a “game changing acquisition, which, by combining the #3 [AAP] and #4

    [GPI] player in the industry by sales, immediately creates the market leader.”4 Following

    the announcement, AAP’s shares rose as much as 24%, reaching a then-all-time high.

           13.     Despite the market’s initial enthusiasm, the synergies AAP hoped to realize

    from the acquisition failed to materialize. From 2014 through most of 2015, the Company’s

    comparable store sales (“comp store sales”) and operating margins—its two most closely

    watched metrics—stagnated and even declined.

           14.     Internally, the reasons for the stagnant growth were widely understood as tied

    to the struggle to consolidate the IT operations of the new acquisition’s crown jewel—


4        Unless otherwise noted, all emphasis is added.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 7 of 82 PageID #: 7




Carquest— with those of AAP. According to the accounts of confidential witnesses as set

forth in the operative complaint in the Securities Action, AAP’s and GPI’s extensive computer

infrastructures were completely incompatible. Work-arounds that aimed to achieve synergies

in inventory management and supply chain failed. In September 2015, two years after the GPI

acquisition, AAP was still struggling to reap the benefits of the deal, and its stock price had

sunk from the slowdown in its year-over-year (“YOY”) growth.

       15.     Then—fresh off a string of takeover successes and sensing an opportunity for

a quick profit—activist investor Starboard began its coup. On September 30, 2015, Starboard

announced it had acquired a 3.7% stake in the Company, worth roughly $460 million. Led by

defendant Smith, Starboard’s CEO—dubbed the “most feared man in corporate America”—

Starboard laid out an ambitious plan to accelerate the GPI integration, slash costs, and improve

margins by 600 to 750 basis points.

       16.     Starboard also promised to return significant capital to shareholders in the form

of stock buybacks and dividends. Following Starboard’s announcement, shares of AAP soared

nearly $20, or 11%.

       17.     Over the next year, Starboard set about taking control of AAP’s senior

management team and the Board. Starboard installed Smith as Chairman of the AAP Board,

along with four additional handpicked Board members.           The Company’s former CEO,

President, and CFO were pushed out, and Starboard installed senior executives of its own

choosing, including defendants Greco and Okray.

       18.     But the problems plaguing AAP were not susceptible to the quick fix that

Starboard envisioned and touted when it sought control of the Company. Over a year into its

investment and six months after taking control of AAP, the Company reported successive
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 8 of 82 PageID #: 8




quarters of disappointing earnings and negative comp store sales. By November 4, 2016,

AAP’s stock had declined over 20%, to approximately $135 per share, since a year earlier when

Starboard had made its investment at approximately $171 per share.

       19.     Eager to turn a profit on Starboard’s large investment and reverse AAP’s

sagging stock price, the Individual Defendants looked to change the narrative surrounding the

Company. On November 14, 2016, defendant Okray announced to the market, unequivocally:

“[f]or 2017, we will deliver positive sales comp growth and a modest increase on operating

margin.” Greco later exclaimed: “we’re excited about our comp prospects for the next year,

very excited about it.” The Individual Defendants further promised 500 basis points of margin

expansion—or $500 million in gross productivity—by 2021. Greco added, “the bottom line

here is that our changes are leading to increased sales, lower costs, lower inventory levels, and

higher customer satisfaction.” The market was immediately impressed. AAP’s stock shot up

nearly 15% on this news.

       20.     Three months later, the Individual Defendants reaffirmed their promise to the

market. On February 21, 2017, the Individual Defendants promised comp store sales growth

of up to 2% and 35 basis point improvement in operating margin. Despite the Company’s

lackluster results, which were reported at the same time, investors were assuaged by the

Individual Defendants’ full year assumptions. The message was clear: the Individual

Defendants had a clear path to deliver results.

       21.     But the promise of a turnaround was a mirage. Indeed, according to allegations

based on the accounts provided by multiple confidential witnesses in the Securities Action, the

GPI integration was marred by setback after setback. Most critically, with no way for AAP’s

and GPI’s IT systems to speak with one another, and no plan in place for how to rectify the
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 9 of 82 PageID #: 9




problem, the Company struggled to get parts to customers on time and to maintain appropriate

inventory levels in its distribution centers (“DCs”).

       22.       Rather than reckoning with the technical challenges facing the Company—

which required millions of dollars of IT investment—Starboard insisted on dramatic cost-

cutting in an effort to quickly juice margins, but which could not deliver the increased sales

Starboard touted to the market. Starboard made drastic labor cuts and took away Company

phones and cars. Stores that were not meeting their sales targets were told to send employees

home without pay. DCs were undermanned. Resources were so strained that sales managers

were forced to make deliveries themselves. With AAP’s work force depleted and its brand

eroding, disenchanted customers left en masse beginning in 2016 and continuing thereafter.

       23.       Starboard’s cost-cutting exacerbated sales declines—a fact which was

immediately apparent in the Company’s internal projections. In August 2016, the Company’s

own Finance Department was forecasting gross sales growth of negative 3% for 2017. As

alleged in the Securities Action, these forecasts, along with others, were shared with certain

of the Individual Defendants during weekly “Results Meetings.” By December 2016, the

Finance Department’s forecasts had dropped to negative 4% to 5%.

       24.       Unsurprisingly, and as alleged in the Securities Action based on the accounts

of numerous confidential witnesses, the Company’s performance leading up to November

2016 and thereafter was abysmal:

             •   According to defendant Greco’s personally created “Claw Back
                 Spreadsheet”, which calculated how many additional sales were needed
                 to get back to Advance Auto’s Annual Operating Plan (“AOP”) all
                 Regional Vice Presidents (“RVPs”) were in “Negative Comp Status”
                 during 2016 and 2017.

             •   Quarterly forecasts showed that by 4Q16, the Company was missing its
                 operating margin target by the largest gap as compared to any point
                 earlier in the year, and continued to miss its margin AOP by double digit
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 10 of 82 PageID #: 10




                 basis points into the first and second quarters of 2017 (“1Q17” and
                 “2Q17,” respectively).

             •   One commercial sales manager’s territory alone—which included parts
                 of Ohio, Pennsylvania and New York—was $20 million below AOP going
                 into March 2017.

       25.       Nonetheless, in the face of these facts and actual internal projections, the

Individual Defendants continued to mislead the public, insisting that their turnaround efforts

were working and that the Company would deliver on the previously issued FY17 Guidance.

       26.       By the time the Individual Defendants caused the Company to report its 1Q17

results on May 24, 2017—including comp store sales of negative 2.7%—analysts began to

question how they reconciled with the Individual Defendants’ optimistic guidance laid out in

November 2016 and February 2017. In response, the Individual Defendants lied, blaming the

Company’s poor results on the “weather” and assuring investors they had “seen a dramatic

improvement in our comps” over the past several weeks. But according to the account of one

of the confidential witnesses in the Securities Action, an RVP, “[w]hatever they said to Wall

Street was not real.”

       27.       What’s more, when analysts pressed the Individual Defendants on the FY17

Guidance, they reaffirmed that AAP would meet the guidance. For example, defendant Greco

publicly stated that the guidance “stands as we sit here today,” while defendant Okray

maintained, “[w]e’re not going to change guidance in fiscal year ’17.” Although the poor

2017 first quarter performance was a manifestation of the misleading guidance issued in

November 2016 and February 2017, and the Company’s stock price fell by over 5% in

response to the guidance miss, the Individual Defendants continued to mislead the public and

reassure investors.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 11 of 82 PageID #: 11




       28.     Indeed, at the same time the Individual Defendants were reaffirming their

February 2017 guidance in May 2017, it was being acknowledged internally at the Company

that earnings were a “disaster,” according to the account of one confidential witness (identified

in the operative complaint as “FE 8”) in the Securities Action. So much so that, according to

that same confidential witness account provided by FE 8, this prompted a Board meeting

during which the Board specifically discussed with defendants Greco and Okray whether the

Company should issue revised, corrected guidance given the disastrous internal projections.

The Individual Defendants, however, ultimately did not issue revised guidance.

       29.     Notably, defendants Greco, Smith, John F. Bergstrom (“Bergstrom”), Brad W.

Buss (“Buss”), John F. Ferraro (“Ferraro”), Adriana Karaboutis (“Karaboutis”), and Eugene

I. Lee, Jr. (“Lee”) – certain of whom were installed on the Board by Starboard, and who

together make up a majority (7 out of 11) of the members of AAP’s current Board – were

members of the Board in the Fall of 2016 and Spring of 2017.

       30.     Just three months later, facing another quarter of dismal results, the Individual

Defendants were forced to finally revise the false guidance. They revealed that comp store

sales for 2017 would in fact be negative 1% to 3%, and margins would decrease by 200 to 300

basis points. In explaining the miss, defendant Greco did not mince words: “[w]e lacked a

coherent strategy. Our frontline turnover was unacceptable. Our technology platforms were

segregated and difficult to navigate. And our supply chain infrastructure was duplicative and

siloed.”

       31.     As the market absorbed the reality that the purported rapid turnaround promised

by Defendants in November 2016, reaffirmed in February 2017 in optimistic guidance, and

again endorsed in May 2017, was illusory, AAP’s stock collapsed. On August 15, 2017, $1.64
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 12 of 82 PageID #: 12




billion in market capitalization was erased, as AAP stock fell from $109.32 to $87.08 per share,

or more than 20%.

       32.       Based on these events, in 2018 the Securities Action was initiated in this Court

on behalf of a class of AAP investors who purchased AAP common stock from November 14,

2016 through August 15, 2017 (the “Class Period”). On February 7, 2020, this Court sustained

claims in the Securities Action under Sections 10(b) and 20(a) of the Securities Exchange Act

of 1934 (the “Exchange Act”) against AAP and defendants Greco and Okray.

       33.       In sustaining (in substantial part) the Exchange Act claims asserted in the

Securities Action against AAP, Greco, and Okray, this Court concluded that the allegations in

the Securities Complaint were sufficient “to support an inference of scienter” as to certain

public statements issued during the Class Period, specifically on November 14, 2016, February

21, 2017, and May 24, 2017. Those public statements included:

             •   Okray’s statement in a November 14, 2016 conference call with investors
                 and analysts that “For 2017, we will deliver positive sales comp growth
                 and a modest increase in operating margin.”

             •   The Company’s February 21, 2017 press release stating that for 2017,
                 AAP’s comparable store sales will grow between “0% to 2%” and
                 adjusted operating income will “improve[]” by “15 to 35 basis points.”

             •   Okray’s statement in a February 21, 2017 conference call with investors
                 and analysts that the Company “expect[s] to deliver comparable store
                 sales in the range of 0% to 2% and store sales in the range of 0% to 2%
                 and an adjusted operating margin increase between 15 points to 35 basis
                 points for the year.”

             •   Greco’s statement during that same February 21, 2017 conference call
                 that “we plan to accelerate sales growth to above the industry average,
                 and we’re going to close the margin gap versus our competition.”

             •   Greco’s statement during a May 24, 2017 conference call with investors
                 and analysts “[t]hat [FY17 projections] stands as we sit here today.”

             •   Greco’s statement during that same May 24, 2017 conference call that
                 “we remain confident with the progress we’re making as we execute our
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 13 of 82 PageID #: 13




                    plan and expect sales and customer momentum to continue with more
                    operating leverage as we enter the back half of 2017.”

                •   Greco’s comment on the “soft patch” in sales compared to prior quarters
                    during that same May 24, 2017 conference call, and statement that
                    “[e]verything we look at says this was a blip, not a trend.”

                •   Okray’s statement during that same May 24, 2017 conference call that
                    “we’re not going to change guidance [i.e., projections] in fiscal year ’17.
                    We’re comfortable with the outlook for [adjusted operating income] that
                    we provided.”

          34.       Notably, in their motion to dismiss the Securities Action, AAP and defendants

Greco and Okray argued that this Court should disregard entirely or otherwise discount the

allegations in the Securities Complaint based on the account of the confidential witness

described as a former Senior Finance Executive of AAP and identified as “FE 8.” FE 8 is the

same confidential witness whose account included the revelation of a Board meeting held in

the Spring of 2017 due to the Company’s disastrous internal forecasts, during which the topic

of updating the Company’s FY17 guidance was specifically raised by the Board and discussed

with defendants Greco and Okray. FE 8’s account in the Securities Complaint also includes,

among other things, allegations of a previous Board meeting held in late 2016 where it was

decided that positive 3% across-the-board gross sales growth was needed to report to Wall

Street.

          35.       This Court, however, expressly declined the defendants’ and the Company’s

demand to disregard or discount the allegations in the Securities Action based on the account

of FE 8, and instead opined that FE 8’s “position and responsibilities within the Company, and

the time period during which he [or she] occupied that position, supports his or her credibility.”

          36.       Under these unique circumstances, where the only reasonable inference is that

a majority of AAP’s current Board members (defendants Greco, Smith, Bergstrom, Buss,

Ferraro, Karaboutis, and Lee) either knew and approved of or consciously disregarded the
 Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 14 of 82 PageID #: 14




  issuance of false and misleading statements on November 14, 2016, February 21, 2017, and

  May 24, 2017, eventually leading to the sustained Securities Action against AAP, pre-suit

  demand on the Board is excused and this derivative Action against the Individual Defendants

  should proceed for the benefit of the Company.

II.     JURISDICTION AND VENUE

            24.    This Court has jurisdiction under 28 U.S.C. §1331 because certain of the claims

  asserted herein arise under §§10(b) and 21D of the Securities Exchange Act of 1934 (the

  "Exchange Act"). This Court also has jurisdiction over all claims under 28 U.S.C. § 1332(a)

  because Plaintiff and the Individual Defendants are citizens of different states and the amount

  in controversy exceeds the sum of $75,000, exclusive of interest and costs.

            25.    This Court also has supplemental jurisdiction over the state law claims asserted

  herein under 28 U.S.C. §1367. This action is not a collusive action designed to confer

  jurisdiction on a court of the United States that it would not otherwise have.

            26.    In connection with the acts, conduct and other wrongs complained of herein,

  defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

  the United States mail, and the facilities of a national securities market.

            27. Venue is proper in this District pursuant to Section 27 of the Exchange Act and

  28 U.S.C. § 1391(b) because nominal defendant AAP is incorporated in this District and

  conducts business in this District.

III.    PARTIES

Plaintiff

            28.    Plaintiff is a current holder of AAP common stock and has continuously held

  AAP stock since at least 2013. Plaintiff is a citizen of Pennsylvania.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 15 of 82 PageID #: 15




Nominal Defendant

       29.     Nominal defendant AAP is a Delaware corporation with its corporate

headquarters located in Raleigh, North Carolina. According to its public filings, AAP is a

leading automotive aftermarket parts provider in North America that serves DIY and

Professional customers. The Company’s stores sell, among other things, original equipment

manufacturer and private label automotive replacement parts, accessories, batteries, and

maintenance items for domestic and imported cars, vans, sport utility vehicles, and light and

heavy duty trucks. The Company’s common stock trades on the New York Stock Exchange

(“NYSE”) under the ticker symbol “AAP.”

The Individual Defendants

       30.     Defendant Greco has served as AAP’s CEO and as a member of the Board since

April 2016. Defendant Greco has also served as President of the Company since August 2016.

According to the Company’s own public filings with the SEC, including its most recent annual

proxy statement, the Board has admitted that defendant Greco is a non-independent director

of AAP because he is the President and CEO of the Company. Upon information and belief,

defendant Greco is a citizen of North Carolina.

       31.     Defendant Okray previously served as the Company’s EVP and CFO from

October 31, 2016 until he suddenly announced his resignation on April 2, 2018 (effective April

15, 2018). Upon information and belief, defendant Okray is a citizen of Illinois.

       32.     Defendant Smith, who has been described by the financial media as the “most

feared man in corporate America,” joined the Board in November 2015 and has served as
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 16 of 82 PageID #: 16




Chairman of the Board since May 2016. Defendant Smith is the Managing Member, CEO,

and Chief Investment Officer (“CIO”) of Starboard, which defendant Smith co-founded in

March 2011. Upon information and belief, defendant Smith is a citizen of New York.

       33.     Defendant Bergstrom has served as a member of the Board since May 2008.

In addition, over the last five years, defendant Bergstrom has served as Chairman and CEO of

Bergstrom Corp., an automotive dealership group. According to AAP’s public filings with

the SEC, Bergstrom Corp. purchases hundreds of thousands of dollars’ worth of automotive

parts annually from the Company. Upon information and belief, defendant Bergstrom is a

citizen of Wisconsin.

       34.     Defendant Buss has served as a member of the Board since March 2016.

Defendant Buss also has served as Chairman of the Board’s Audit Committee (the “Audit

Committee”) since 2016.     Upon information and belief, defendant Buss is a citizen of

California.

       35.     Defendant Ferraro has served as a member of the Board since February 2015,

and previously served as the Company’s Lead Independent Director from November 2015

through May 2016. Defendant Ferraro also previously served as a member of the Audit

Committee, including in 2016 and 2017 when the events described and alleged herein

transpired. Upon information and belief, defendant Ferraro is a citizen of Texas.

       36.     Defendant Karaboutis has served as a member of the Board since February

2015. Defendant Karaboutis also has served as a member of the Audit Committee since at

least 2016. Upon information and belief, defendant Karaboutis is a citizen of Massachusetts.

       37.     Defendant Lee has served as a member of the Board since November 2015,

when he was appointed to the Board by defendant Smith and by Starboard. Defendant Lee
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 17 of 82 PageID #: 17




 has also served for approximately the last six years as President and CEO of Darden

 Restaurants, Inc. (“Darden”). Defendant Lee was installed as head of Darden during a proxy

 contest initiated (and won) by Smith and Starboard in 2014. Upon information and belief,

 defendant Lee is a citizen of Florida.

        38.     Defendants Greco, Okray, Smith, Bergstrom, Buss, Ferraro, Karaboutis, and

 Lee are referred to collectively herein as the “Individual Defendants.”

IV.    THE INDIVIDUAL DEFENDANTS’ DUTIES

        39.     By reason of their positions as officers and/or directors of the Company, and

 because of their ability to control the business and corporate affairs of the Company, the

 Individual Defendants owed the Company and its shareholders the fiduciary obligations of

 good faith, trust, loyalty, and due care, and were, and are, required to use their utmost ability

 to control and manage the Company in a fair, just, honest, and equitable manner. The

 Individual Defendants were, and are, required to act in furtherance of the best interests of the

 Company and its shareholders so as to benefit all shareholders equally and not in furtherance

 of their personal interests or benefit. Each director and officer owed to the Company and its

 shareholders the fiduciary duty to exercise good faith and diligence in the administration of

 the affairs of the Company and in the use and preservation of its property and assets, and the

 highest obligations of fair dealing.

        40.     The Individual Defendants, because of their positions of control and authority

 as directors and/or officers, were able to, and did, directly and/or indirectly, exercise control

 over the wrongful acts complained of herein, as well as the contents of the various public

 statements issued by the Company.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 18 of 82 PageID #: 18




       41.     At all times relevant hereto, each of the Individual Defendants was the agent of

the other Individual Defendants and of the Company and was at all times acting within the

course and scope of such agency.

       42.     To discharge their duties, the Individual Defendants were required to exercise

reasonable and prudent supervision over the management, policies, practices and controls of

the financial affairs of the Company. By virtue of such duties, the Individual Defendants were

required to, among other things:

               a) manage, conduct, supervise and direct the business affairs of the Company

                  in accordance with all applicable laws;

               b) neither violate, nor knowingly permit any officer, director or employee of

                  the Company to violate, applicable laws, rules and regulations;

               c) establish and maintain systematic and accurate records and reports of the

                  business and affairs of the Company and procedures for the reporting of the

                  business and affairs to the Board and to periodically investigate, or cause

                  independent investigation to be made of, said reports and records;

               d) neither engage in self-dealing, nor knowingly permit any officer, director

                  or employee of the Company to engage in self-dealing;

               e) ensure that the Company complied with its legal obligations and

                  requirements, including acting only within the scope of its legal authority

                  and disseminating truthful and accurate statements to the SEC and the

                  investing public;
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 19 of 82 PageID #: 19




               f) conduct the affairs of the Company in an efficient, business-like manner so

                   as to make it possible to provide the highest quality performance of its

                   business,

               g) to avoid wasting the Company’s assets, and to maximize the value of the

                   Company’s stock;

               h) ensuring that the Company maintained an adequate system of financial

                   controls such that the Company’s financial reporting would be true and

                   accurate at all times; and

               i) remain informed regarding how the Company conducted its operations,

                   and, upon receipt of notice or information of imprudent or unsound

                   conditions or practices, to make reasonable inquiry in connection therewith,

                   and to take steps to correct such conditions or practices and make such

                   disclosures as necessary to comply with applicable laws.

       43.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and its shareholders the fiduciary duties of loyalty, good faith,

the exercise of due care and diligence in the management and administration of the affairs of

the Company, as well as in the use and preservation of its property and assets. The conduct of

the Individual Defendants alleged herein involves a violation of their obligations as directors

and/or officers of the Company, the absence of good faith on their part, and a reckless disregard

for their duties to the Company and its shareholders that the Individual Defendants were aware,

or should have been aware, posed a risk of serious injury to the Company. The conduct of the

Individual Defendants, who were also officers and/or directors of the Company, has been

ratified by the remaining Individual Defendants.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 20 of 82 PageID #: 20




       44.      The Company’s Code of Ethics and Business Conduct (the “Ethics Code”)

explicitly applies to all officers of the Company and to all Board members. Among other

things, pursuant to the Ethics Code, the Individual Defendants were required at all times to:

(1) be “honest and truthful” in all dealings with stockholders; (2) comply with all federal, state

and local laws and regulations; and (3) ensure that all Company disclosures and public

communications accurately reflected transactions and events.

       45.      Pursuant to the Company’s Audit Committee Charter, the members of the

Audit Committee are required to assist the Board in monitoring, among other things, (1) the

integrity of the financial statements, reporting processes and internal controls of the Company

and its subsidiaries, (2) the performance of the Company’s internal audit function and

independent auditors, (3) the qualifications and independence of the Company’s independent

auditor and (4) the compliance by the Company and its subsidiaries with legal and regulatory

requirements.

       46.      The Audit Committee Charter also specifically provides that the Audit

Committee members have the following duties, among others: (1) discussing earnings press

releases, as well as financial information and earnings guidance provided to analysts and rating

agencies; and (2) reviewing with management and the independent auditors the effectiveness

of the Company’s disclosure controls and procedures and internal controls.

V.    FACTUAL BACKGROUND AND SUBSTANTIVE ALLEGATIONS

       A.       General Overview of the Company and the GPI Acquisition

       47.      As of December 31, 2016, AAP operated more than 5,000 stores primarily under

the trade names “Advance Auto Parts,” “Autopart International,” “Carquest,” and

“Worldpac.” As of December 31, 2016, AAP’s 4,881 Advance Auto and Carquest stores
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 21 of 82 PageID #: 21




accounted for more than 96% of the Company’s total stores. For fiscal years 2016 and 2017,

respectively, AAP reported total net sales of $9.57 billion and $9.37 billion.

       48.     The Company is organized into three Divisions: North, South, and West (the

“Divisions”). During the Class Period, one Division Senior Vice Presidents (“SVPs”)

supervised each Division: Mike Pack (West), Dave McCartney (South) and Jim Durkin

(North). The SVPs in turn had oversight responsibility over 34 Regional Vice Presidents

(“RVPs”). The 34 RVPs oversaw several hundred District Managers (“DMs”) nationwide.

       49. On January 2, 2014, AAP announced that it had completed the acquisition of GPI.

According to AAP’s press release announcing the closing of the acquisition, GPI was “a leading

privately held distributor and supplier of original equipment and aftermarket replacement

products for commercial markets operating under the CARQUEST and WORLDPAC brands.”

Through the acquisition, AAP added to its operation “38 [GPI] distribution centers, 1,248

company operated CARQUEST locations across the US and Canada,” and “approximately

1,400 independently owned CARQUEST locations primarily in the US and Canada.”

Additionally, AAP added WORLDPAC, “a leading importer and distributor of original

equipment and quality aftermarket replacement automotive parts to import specialists in North

America and Puerto Rico operating 105 facilities across the US and Canada,” as part of the

acquisition.

       B.      The Twenty-One Confidential Witnesses Whose Accounts Are Alleged in
               the Securities Action

       50.     According to the Securities Complaint, the confidential witness identified as

“FE 1” was a Senior Financial Planning & Analysis (“FP&A”) Analyst with AAP from June

2017 through the Class Period. FE 1 also had responsibility for the Company’s forecasting. In

those capacities, FE 1’s responsibilities were to prepare the slide decks for weekly Monday
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 22 of 82 PageID #: 22




meetings, lasting from noon to approximately 3:00 or 4:00 p.m., in which the C-suite reviewed

performance numbers (“Results Meetings”). Those slide decks contained daily and monthly

sales numbers for stores, YOY variances, projections, and comparisons against the numbers

of Advance Auto’s competitors. FE 1 worked under FP&A Director Michael Keating, who,

at defendant Okray’s direction, led the Results Meetings, and reported directly to defendants

Greco and Okray.

       51.     According to the Securities Complaint, the confidential witness identified as

“FE 2” was an FP&A Analyst with AAP from before the Class Period through 3Q17 at the

Company’s corporate offices in Raleigh, North Carolina. FE 2 was a member of the Finance

Group. FE 2’s team supported internal departments (such as supply chain and merchandizing)

from a finance perspective. FE 2’s subgroup also participated in developing Advance Auto’s

AOP. FE 2’s team produced Quarterly Margin Forecasts in a report format which incorporated

information obtained through the year and compared it to the AOP, which was established at

the beginning of the year.

       52.     FE 2’s team reported information on the Company’s missing of its margin plan

to management, including Alan Lawson, a Director of Finance Support; the Vice President

(“VP”) of Pricing and Merchandising; and Charles Tyson, the EVP of Supply Chain

Merchandising, who reported to Greco. In day-to-day conversations with the Director of

Finance and other management personnel, FE 2 was involved in discussions regarding

necessary internal restructuring as a result of the Company’s poor performance, including

anticipated layoffs. During the Class Period, FE 2 worked under Alan Lawson, a Director of

Finance Support.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 23 of 82 PageID #: 23




        53.     According to the Securities Complaint, the confidential witness identified as

“FE 3” was a Vice President of Sales & Operations at AAP prior to the Class Period and through

Spring 2017 for stores located in both Eastern and Western areas of the United States. During

that time, FE 3 also held a supervisory position in Store Operations at Advance Auto. FE 3

reported to Mike Pack, who reported directly to defendants Greco and Okray. FE 3 received

FE 3’s sales target numbers from Mike Pack, who received them directly from the C-suite. FE

3 and others argued with the C-suite over the unreasonable sales target numbers generated by

the C- suite.

        54.     According to the Securities Complaint, the confidential witness identified as

“FE 4” was a Program Manager with Advance Auto from September 2010 through October

2017. In that capacity, FE 4 worked closely on the GPI integration, and presented at monthly

meetings with SVPs to discuss risks, mitigation of those risks, and updates on different parts

of the GPI integration project (“Integration Meetings”). C-suite executives attended those

meetings. FE 4 reported to Allison Bubar, Director of Integration & Strategy, who reported to

Bill Carter.

        55.     According to the Securities Complaint, the confidential witness identified as

“FE 5” was a Commercial Sales Manager with Advance Auto from mid-2016 through late 2017.

In that capacity, after the integration began, FE 5 was responsible for parts of three states:

Pennsylvania, Ohio, and New York. FE 5 managed approximately 11 Sales Representatives

who reported directly to FE 5. In early 2017, FE 5 experienced, first hand, issues with the

Company’s deliveries. In or around February 2017, FE 5 attended meetings that included C-

suite executives, such as defendants Greco and Smith, where FE 5 raised those same concerns

again and was ignored. The meetings would instead be focused on the Company’s stock price.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 24 of 82 PageID #: 24




       56.     Moreover, every three months, FE 5 received sales targets, which constantly

increased, that were set by the C-suite. FE 5 felt sales targets were set so poorly, there was no

way they could be overcome. FE 5 discussed those targets with FE 5’s colleagues and

counterparts in the Company’s other regions, and found that their experiences matched FE 5’s.

       57.     According to the Securities Complaint, the confidential witness identified as

“FE 6” was a Director of Supply Chain with Advance Auto from early 2015 through June

2017. FE 6 was a member of the Technology & Automation team. FE 6’s team worked on

elements of the integration including IT. In those capacities, FE 6 was responsible for all IT

systems in warehouses including, but not limited to, hardware and software automation. FE 6

was directly involved in the integration efforts, including the Company’s attempt to convert

Carquest to Advance Auto’s IT system and to convert both Carquest and Advance Auto to an

entirely new system. FE 6 participated in monthly Integration Meetings with VPs and SVPs to

discuss the status of the integration. The substance of these meetings was communicated by the

SVPs to the C-suite. When FE 6 left, in June 2017, the integration was not targeted to be

completed until January 2018. FE 6 reported to the SVP of Supply Chain, Todd Greene.

       58.     According to the Securities Complaint, the confidential witness identified as

“FE 7” was a Senior Business Analyst with Advance Auto from June 2016 through March

2017 in the Raleigh, North Carolina office. FE 7’s team of analysts dealt with the integration

issues that arose “all day, every day.” FE 7’s responsibilities included preparing forecasts by

reviewing sales figures from both the AAP and Carquest systems, which were different. FE 7

focused on the Company’s brakes and engine management segments. All analysts and finance

teams had access to those systems. FE 7 met weekly with other team members and Kelly

Dickens to review the Company’s forecasts and sales numbers. FE 7 reported to Kelly
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 25 of 82 PageID #: 25




Dickens, Senior Manager of Merchandise Planning, who reported to Jaime Olson, Director of

Merchandise Planning.

       59.     According to the Securities Complaint, the confidential witness identified as

“FE 8” was a Senior Finance Executive at Advance Auto’s office in Raleigh, North Carolina

from before the Class Period through mid-2017. FE 8 had a key role in sales forecasting and

financial planning, and as such had visibility into the Company’s Sales, Marketing, E-

Commerce, and Supply Chain segments, among others. FE 8 was directly responsible for

creating short- and long-term financial sales goals, as well as analyzing related sales metrics

and other analytics. FE 8 personally prepared the sales forecasts, which were generated

through a “bottoms up,” algorithm-based approach, by which past sales trends and other data

would be used to predict future sales (“Finance Forecasts”). FE 8 reported to Kevin Quinn, VP

of Finance, who reported to defendant Okray.

       60.     According to the Securities Complaint, the confidential witness identified as

“FE 9” was an RVP in the South Division at Advance Auto from before the Class Period

through mid-2017. In that capacity, FE 9 was one of 34 RVPs. According to FE 9, the chain of

command at AAP was defendant Smith (Starboard), then defendant Greco, then Division SVPs,

then RVPs, then DMs. Every Monday, the SVPs had a call with the CEO and his team to

discuss Sales and targets (“SVP Call”). After that call, the SVPs prepared decks for calls with

each SVP’s respective RVPs at 10:00 am (“RVP Call”). Later in the day, the RVPs would have

a call with the DMs. During the RVP Call, FE 9 and the other RVPs would be given a “Claw

Back Spreadsheet,” personally created by defendant Greco, which calculated how many

additional sales were needed to get back to AOP. During 2016 and 2017, all RVPs at the

Company were missing their targets. FE 9 also had access to and visibility into Advance
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 26 of 82 PageID #: 26




Auto’s sales systems, called “Dashboard” and “Ignite,” which confirmed this. FE 9 reported

to SVP David McCartney, who reported to defendant Greco.

       61.     According to the Securities Complaint, the confidential witness identified as

“FE 10” was an RVP for the North Division at AAP from before the Class Period through

Spring 2017. As an RVP, FE 10 was responsible for the sales and operations of over 100 stores

in the North Division. Personally, FE 10 reviewed the performance of 15 Division Managers,

each managing 15-20 stores. FE 10 participated in conference calls, attended by executive

management, including defendant Greco, to discuss sales goals, and, specifically, why they

had not been met. On those calls, defendant Greco spoke of his daily review of all 34 Regions’

sales numbers. FE 10 reported to the President of the North Division, Jim Durkin, and later to

his replacement, Mike Creedon, both of whom reported to defendant Greco.

       62.     According to the Securities Complaint, the confidential witness identified as

“FE 11” was a Director from before the Class Period through 1Q17 with responsibility for

certain components of the GPI acquisition. Specifically, FE 11 was responsible for the

commercial business integration and the integration of all Carquest stores. FE 11 reported to

Vice President of Field Integration Mike Fogarty.

       63.     According to the Securities Complaint, the confidential witness identified as

“FE 12” was an RVP at Advance Auto from mid-2016 until mid-2017 with responsibility for

hundreds of stores in the West Division. FE 12 reviewed the Company’s daily sales reporting,

which included metrics such as comp store sales increases, and the Company’s current results

compared to the corresponding period for the prior year. The CEO and CFO accessed that

same information. FE 12 had insight into the integration’s high costs and requirement of manual

fixes. FE 12 reported to President Mike Pack, who reported to defendant Greco.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 27 of 82 PageID #: 27




       64.     According to the Securities Complaint, the confidential witness identified as

“FE 13” was a Field Process Manager at AAP from before 2010 until December 2017. FE 13

was directly involved in the acquisition of Carquest. In that capacity, FE 13 experienced severe

issues with the integration and communicated them to superiors, including the C-suite. FE 13

reported to Mike Fogarty, VP of Field Operations.

       65.     According to the Securities Complaint, the confidential witness identified as

“FE 14” was a Supply Inventory Planner at AAP from 2015 through the Class Period in

Raleigh, North Carolina. In that capacity, FE 14 was responsible for, among other things,

supply chain issues related to the integration. For example, on one occasion, FE 14 looked into

a situation wherein an Advance Auto store in Bangor, Maine could not pull products from a

Carquest DC that was 1.2 miles away. Instead, it had to pull from an Advance Auto DC that

was 416 miles away.

       66.     According to the Securities Complaint, the confidential witness identified as

“FE 15” was employed by AAP for more than 10 years, including as an Asset Protection

Manager from the beginning of the Class Period through 2Q17. In that capacity, FE 15 was

responsible for more than 200 stores, overseeing, among other things, issues of inventory and

shrinkage related to the integration. FE 15 attended meetings, including one in March or April

2017 in Charlotte, North Carolina, which included all other Asset Protection Managers and

Mike Cox, SVP of Asset Protection.

       67.     According to the Securities Complaint, the confidential witness identified as

“FE 16” was a Planning Analyst at Advance Auto from 2015 to 2017. In that capacity, FE 16

worked to convert the Carquest stores to Advance Auto stores. FE 16’s responsibility was to
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 28 of 82 PageID #: 28




ensure the Company’s stores had adequate inventory. FE 16 did this by tracking the sales of

parts. FE 16 attended town hall meetings led by defendant Greco.

       68.     According to the Securities Complaint, the confidential witness identified as

“FE 17” was a DM at Advance Auto from prior to the Class Period through 3Q17 in the

Midwest Region of the United States. FE 17 had access to sales reporting for the Region. FE

17 discussed Company-wide sales declines with other DMs. In November or December 2016,

FE 17 attended a meeting of all 12 Regional DMs and RVP Jason Hand to discuss 2017 sales

targets. FE 17’s region performed so poorly in 2016 that comp store sales targets were actually

negative — something that, in Hand’s experience, had never happened before. FE 17 also

recalled discussions, which took place during January and February 2017, regarding cost-

cutting measures such as cutting phones, cars, and personnel over a four to six month period.

FE 17 reported to RVP Jason Hand, who reported to one of three or four Divisional SVPs,

who reported to the CEO, CFO, and the Board.

       69.     According to the Securities Complaint, the confidential witness identified as

“FE 18” was a Store Manager at Advance Auto in Louisiana from mid-2016 to March 2017.

       70.     According to the Securities Complaint, the confidential witness identified as

“FE 19” served in Financial and Product Analyst roles, at Advance Auto from prior to the

Class Period until 3Q17 in Raleigh, North Carolina. In that capacity, FE 19 was responsible for

supporting Product Managers in their product acquisitions. FE 19 discussed the status of the

Company’s sales targets and performance with Category Managers.

       71.     According to the Securities Complaint, the confidential witness identified as

“FE 20” was a Manager with responsibilities which included pricing and other issues, who

started at Carquest and joined Advance Auto as a result of the acquisition, from a period before
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 29 of 82 PageID #: 29




the start of the Class Period through the end of 2016. FE 20 was also a member of the General

Product group. In those capacities, FE 20 led a team of 8-10 pricing analysts. FE 20’s team

worked with both corporate and field people to set prices. FE 20 reported to an SVP of

Products in Raleigh.

       72.     According to the Securities Complaint, the confidential witness identified as

“FE 21” was a Sales Manager at Advance Auto from April 2016 to March 2017. In that

capacity, FE 21 oversaw several stores in North Carolina. FE 21 reported to DM Chad

Simpson.

       C.      AAP’s Core Business

       73.     AAP sells to both DIY and “Professional” customers. The Company’s DIY

customers are primarily served through AAP’s stores. The Company’s Professional

customers consist primarily of delivery customers for whom AAP uses a Professional

delivery fleet to deliver product from a store or branch location to the professional

customers’ places of business, including garages and auto dealers.

       74.     Since 2008, the Company has invested significantly in increasing Professional

sales at a faster rate of growth. As explained in the Company’s 2016 Annual Report on Form

10-K, AAP’s Professional segment is its “growth engine,” and “serving professional customers

requires a high-quality product assortment, delivery service that is fast and consistent,

technology to drive growth and the ease of doing business, a sales team dedicated to providing

excellent customer service, and training to enable our customers to grow their business.” As

of December 31, 2016, the Company’s sales were approximately 58% to Professional

customers and 42% to DIY retail customers.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 30 of 82 PageID #: 30




       D.      AAP Experiences Rapid Growth, Culminating in the GPI Acquisition

       75.     Since the late 1990s, the Company has grown substantially, driven in large part

by significant acquisitions, including its 1998 purchase of Western Auto Supply Co., 2001

purchase of Discount Auto Parts, Inc., and 2012 purchase of B.W.P. Distributors, Inc.

       76.     On October 16, 2013, in its most recent and largest acquisition, AAP

announced that it was acquiring GPI, a privately held company, for a purchase price of $2.04

billion. The acquisition closed on January 2, 2014.

       77.     Prior to the acquisition, GPI was a distributor and supplier of original

equipment and aftermarket automotive replacement products for Professional customers, and

operated under the Carquest and Worldpac banners. At the time of the acquisition, GPI

operated 1,233 flagship Carquest stores and 103 Worldpac branches located in 45 states and

Canada. GPI also serviced approximately 1,400 independently-owned Carquest stores.

       78.     By integrating Carquest’s Professional-heavy sales into existing Advance Auto

stores, the Company hoped to transform itself from a DIY-focused store into a dual-focused

store (i.e., DIY and Professional). Notably, this was a strategy that had been successfully

employed by the Company’s chief competitor, O’Reilly Automotive, eight years earlier in

2008 with its purchase of CSK Auto Inc. (“CSK”).

       79.     In a press release issued on October 16, 2013, the Company stated that its

acquisition of GPI “creates the largest automotive aftermarket parts provider in North America,

with annual sales of over $9.2 billion and more than 70,000 Team Members.” The Company

further heralded the acquisition of GPI for its ability to “Deliver[] Scale,” i.e., provide

“complete coast-to-coast coverage across North America, creating a company with scale,

reach and expanded growth opportunities benefiting shareholders, customers and team

members.”
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 31 of 82 PageID #: 31




       80.     The Company was quick to point out the synergies and cost savings it hoped to

realize from the acquisition. The Company press release stated: “Advance anticipates that the

transaction will result in approximately $160 million of annual run-rate synergies to be fully

realized within three years after closing”—i.e., by January 2017. AAP’s then-CEO, Darren R.

Jackson (“Jackson”), was similarly quoted: “the combination of the two companies is a great

fit and the synergy of GPI’s assets with our capabilities will allow us to capitalize on market

opportunities that will create value for our shareholders and provide even better service to our

customers.”

       81.     The press release further announced that the critically important Carquest

integration would be led by the Company’s then-President, George Sherman (“Sherman”). At

the time, Sherman was quoted as saying, “[w]e see commercial as an important part of our

growth strategy.”

       82.     The deal was immediately heralded as a game changer—not just for AAP, but

for the industry as well. For example, Deutsche Bank AG (“Deutsche Bank”) wrote, “[w]e

view this as a game changing acquisition which, by combining the #3 and #4 player in the

industry by sales, immediately creates the market leader.” In a report issued on October 16,

2013, Barclays called the deal “highly transformative.” Credit Suisse Group AG (“Credit

Suisse”) echoed the sentiment: “[w]e view AAP’s decision as a smart strategic acquisition that

vaults the company into a much stronger position in the faster growing and more attractive

[do-it-for-me] segment and gives them a crown jewel in Worldpac.”

       83.     Following the October 16, 2013 announcement, the Company’s shares rose as

much as 20%, reaching a then all-time high.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 32 of 82 PageID #: 32




       E.      As AAP Stagnates, Starboard Takes Notice and Publicly Touts an
               Ambitious Plan to Accelerate the GPI Integration, Improve Margins by
               Up to 750 Basis Points, and Boost AAP’s Stock Price

       84.     For a time, it appeared as if the Company was on track to deliver on its promise

to realize $160 million in synergies by January 2017. The Company marched through 2014 and

2015 repeating and reaffirming its goal to achieve the long-promised synergies from the GPI

acquisition.

       85.     Still, despite the initial enthusiasm for the GPI acquisition, the synergies AAP

hoped to realize did not immediately materialize. During 2015, comp store sales and operating

margins stagnated and even declined. Investors were growing impatient with AAP’s progress.




       86.     Still, AAP’s then-management team assured investors that all was “on track.”

During a conference call to discuss the Company’s 2Q15 earnings on August 13, 2015,

Sherman stated: “our core commercial business continues to face a larger proportion of

integration related change, namely in people and products, but showed steady improvement.”
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 33 of 82 PageID #: 33




With respect to the all-important integration of AAP’s and GPI’s IT systems, Sherman further

stated:

          Our fifth key priority focuses on our systems and supply chain integration
          efforts. As mentioned previously we are focused on migrating to a common
          catalog, and we are on pace with our development efforts. We should be in
          pilot in Q1 of 2016 with a rollout to follow as we indicated last quarter. This
          is also an enabler to aligning our supply chain systems, and we remain on track
          to begin the integration of the Carquest and Advance DC networks by the
          middle of next year.

          87.    Just a month and a half later, on September 29, 2015, with the Company all but

treading water, the Wall Street Journal reported that the activist investor Starboard had

acquired a 3.7% stake in Advance Auto. At the time, AAP’s stock was trading at roughly

$170 per share. Starboard’s investment, then worth more than $460 million, made Starboard

one of the 10 largest shareholders of the Company.

          88.    As is typical of Starboard’s strategy when attempting to execute a corporate

takeover, Starboard immediately convened a press conference, announcing its stake in AAP and

laying out its business case for how it, through intervention in the Company, would improve

AAP. At an investor conference in Toronto on September 30, 2015, Starboard laid out its case

for how to accelerate the GPI acquisition and deliver significant value to shareholders.

          89.    The presentation noted initially that AAP, while seemingly well positioned, had

“substantially underperformed peers on almost any measure, including operating margins,

revenue growth, and total shareholder return.” What’s more, it pointed the finger directly at

AAP’s current management, with a stinging slide showing the Company’s margins had actually

decreased following the GPI acquisition:
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 34 of 82 PageID #: 34




        90.       Given AAP’s “substantial[] underperformance,” Starboard proposed a plan to

turn the Company around. Starboard’s “Investment Thesis” was based on several “core

pillars,” including:

              •   Improve margins by 600 to 750 basis points.
              •   Return significant capital to shareholders “through a substantial dividend
                  and/or buyback program.”
              •   “Pursu[e] further industry consolidation,” particularly in the Professional
                  segment, where “economies of scale and density of routes is critical, making
                  further consolidation highly strategic.”

        91.       All told, Starboard estimated that its plan could be worth in excess of $360 per

share, more than double AAP’s then-current market price of $171.40 per share. If AAP was

able to reach O’Reilly’s level of profitability, the Company’s implied stock price would be in

excess of $420 per share:
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 35 of 82 PageID #: 35




       92.    The market was impressed by Starboard’s pitch. Shares of AAP soared nearly

$20, or 11%, following the Toronto presentation, from $170.53 on September 29, 2015 to

$192.04 on October 1, 2015.

       93.    Analysts took notice as well, pointing both to Starboard’s track record of

turning distressed companies around and the speed with which it had done so. In a September

30, 2015 report, UBS Group AG (“UBS”) wrote:

       For the longest time, the pitch on AAP was it could close the margin gap with
       its peers, creating significant value. Now, we think this investment case has
       much more credibility. Starboard is a respected firm in the circles of investing
       in retail/consumer companies. It has a record of creating real change. In our
       view, its preceding activist situations that closely parallel AAP lead us to
       believe there will be a greater level of accountability placed on AAP.

       94.    Similarly, in a September 29, 2015 report, J.P. Morgan Chase & Co.

(“JPMorgan”) wrote: “what we believe Starboard is focused on is the quality of execution and
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 36 of 82 PageID #: 36




speed at which the targets are achieved and thus their goal is to act as a credible threat

to stir management change if these fall short, in our view.”

       F.        Starboard Installs New Board Members, Ousts the Company’s CEO, and
                 Appoints Its Own Hand-Picked Management Team

       95.       The market also understood that Starboard’s investment signaled the beginning

of the end for AAP’s previous management regime. Indeed, Starboard wasted no time securing

an agreement to install its handpicked team to lead AAP’s purported turnaround.

       96.       On November 12, 2015, barely a month after Starboard had disclosed its

position in the Company, AAP announced an “agreement” with Starboard to implement a host

of changes to meet the activist investor’s demands (the “Starboard Agreement”):

             •   First, defendant Smith, Starboard’s CEO and CIO, was appointed to the
                 AAP Board. Smith would serve as chair of the Nominating and Corporate
                 Governance Committee (which was comprised of Smith and just one
                 additional Board member) and as a member of the Compensation and
                 Finance Committees. To accommodate Smith, the Company would
                 expand the size of its Board from 12 to 13 members.

             •   Second, Starboard would designate two new directors to be added to
                 AAP’s Board at the Company’s annual meeting in May 2016.

             •   Third, AAP agreed to replace two additional directors designated by
                 Starboard at the annual meeting.

             •   Fourth, AAP’s then-CEO, Jackson, agreed to step down, effective
                 January 2, 2016.

             •   Fifth, the two-person Nominating and Corporate Governance Committee
                 (chaired by defendant Smith), together with AAP’s then-Executive
                 Chairman, Jack Brouillard (“Brouillard”), would hire an executive search
                 firm and initiate a process for selecting a new CEO for the Company.

             •   Finally, AAP’s then-President, Sherman, would serve as AAP’s interim
                 CEO as part of a “leadership transition,” while the Company searched for
                 a permanent replacement as CEO.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 37 of 82 PageID #: 37




       97.     In a press release at the time, AAP’s then-Executive Chairman, Brouillard,

praised these decisions, and indicated the Board’s willingness to work closely with Smith

going forward: “Jeff is a respected leader, investor, and valued board member. We welcome

his insights, and the Board and I look forward to working closely together as we successfully

execute on our strategic objectives.”

       98.     While the announcement of the Starboard Agreement came on the heels of

another disappointing quarter for AAP, investors and analysts seized on the management shift

as a welcome development. For instance, in a November 12, 2015 report, BB&T Corporation

(“BBT”) wrote: “[d]espite all the favorable underlying trends in the automotive aftermarket,

Advance Auto posted a very poor Q3 EPS of $1.93. Missing consensus by $0.13 and our

estimate by $0.18 was apparently all the board could take, and it has now partnered with

Starboard Value in an effort to turn things around.”

       99.     Gordon Haskett Research Advisors (“Gordon Haskett Research”), in a report

issued November 12, 2015, mused over Starboard’s potential exit strategy:

       OK, so there is a new CEO coming and there is a pretty bad miss on the tape.
       That leads into the third piece of news which is the board is being overhauled.
       Coming in as one director will be Starboard’s Jeffrey Smith and he will be
       bringing two designees with him. Beyond that, it looks like AAP will be
       naming two new directors ahead of the 2016 AGM. As you might have guessed,
       the “net net” in all this is a lower stock price. We’ll see where it settles out but
       it looks like most of the Starboard pop will be coming out of the stock this
       morning. Looking forward, the big things to watch for are who will be named
       to run the company and whether AAP can meet and beat its margin goals. Also,
       with so many new directors coming aboard, no CEO in place and knowing
       Starboard’s affinity for putting hardline companies together, we certainly
       wouldn’t rule out an attempt to merge the company. Mind you, AAP couldn’t
       find a PE buyer in 2012 and there very well could be some anti- trust problems
       with a AAP-ORLY deal, but given today’s news and ORLY’s experience
       pulling value out of an acquisition (CSK), we’re keeping this idea on the menu.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 38 of 82 PageID #: 38




         100.   For its part, in the face of management upheaval and poor results, the Company

continued to reaffirm its goal to achieve $160 million in synergies by January 2017, first

articulated at the time of the GPI acquisition. UBS called the development “encouraging[],”

but nonetheless cautioned that investors were growing wary of the Company’s long term

prospects: “[s]hould AAP miss this target, there is a risk for another round of downward

revisions.”

         101.   Within days of the Starboard Agreement, the Company issued a press release

announcing that defendant Lee, the President and CEO of Darden Restaurants, Inc.

(“Darden”), had been appointed to the Company’s Board by Smith and Starboard. Defendant

Lee had previously been installed as head of Darden during a proxy contest initiated (and won)

by Smith and Starboard in 2014.

         102.   Then, on March 7, 2016, the Company announced that defendant Buss and

another Starboard nominee, Reuben Slone (“Slone”), had been appointed to the Board. Much

like defendant Lee, defendant Buss was already well-known to Starboard; less than three

weeks later, he would be nominated by Smith and Starboard to the Board of Directors of

Yahoo! Inc. (“Yahoo!”) in connection with Starboard’s efforts to replace Yahoo!’s entire

Board.

         103.   Less than a month later, on April 4, 2016, the Company announced it had hired

defendant Greco to serve as its new CEO, and that Greco would also join the Board. Prior to

joining AAP, defendant Greco had worked for 30 years as CEO of Frito-Lay’s North America

division.

         104.   It was widely understood that defendant Greco had been hand-selected by

Smith and Starboard. And while the hiring of defendant Greco was largely applauded, many
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 39 of 82 PageID #: 39




market watchers were quick to point out defendant Greco’s inexperience in the automotive

industry. Morgan Stanley, for example, wrote: “[w]e view AAP’s appointment of Tom Greco

as CEO a positive step in the company’s turnaround,” but the “market was hoping that AAP’s

next CEO would have auto parts experience,” as the “industry is competitive, SKU/knowledge

intense and run by management teams with significant tenure in the segment.” Jefferies Group

LLC (“Jefferies”) similarly remarked, “we view Mr. Greco’s limited turnaround experience and

AAP’s numerous ‘moving parts’ as his greatest challenge in the new role.”

       105.    Notably, despite defendant Greco’s lack of experience in the automotive

industry, analysts were reassured by the fact that AAP’s interim CEO, Sherman—the architect

of the Carquest integration—would stay on with the Company as President. JPMorgan, for

example, wrote: “[w]e are also pleased to see the President George Sherman is staying on

board given his hands-on knowledge of the turnaround and CARQUEST integration.

Continuity, we think, is critical given the intense level of change occurring at AAP.” Deutsche

Bank similarly wrote, “Sherman staying gives us a bit more confidence that things are

progressing in the right direction.”

       106.    Roughly one month later, on May 18, 2016, the Company announced that

defendant Smith had been appointed Chairman of AAP’s Board. In a news release, Smith

touted the steps Starboard had taken since disclosing its investment the previous November:

“[s]ince joining the Board in November, Advance has taken important steps to generate

shareholder value, including implementing a more field-centric organization and appointing a

new Chief Executive Officer.”

       107.    At the same time, AAP disclosed that its then-CFO, Mike Norona, would leave

the Company after a successor was named.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 40 of 82 PageID #: 40




       108.    Any lingering doubts about who would be calling the shots at AAP going

forward -- including on the Board -- had been erased. As the Triangle Business Journal

explained, “[t]he board of directors at Advance Auto Parts is now firmly in the grips of

activist hedge fund manager Jeffrey C. Smith, CEO and managing member of Starboard

Value.”

       109.    In the midst of its management overhaul, Starboard continued to increase its

investment in the Company. During the week of May 30, 2016, while the Company’s stock

was trading at around $152 per share, Starboard purchased an additional 400,000 AAP shares,

worth roughly $62 million. In a report issued on June 9, 2016, Wyatt Investment Research

openly took aim at Starboard’s purported turnaround, and questioned its subsequent

investment:

       [T]he turnaround plan has not worked as anticipated. In the first quarter, it was
       more of the same: Advance Auto Parts’ comparable store sales declined 1.9%
       year over year, and it reduced its store count by another 1.5%.

       With the company continuing to struggle, it is confusing to see Starboard
       double down on its investment in Advance Auto Parts shares.

       110.    Starboard continued forward, undeterred. On July 29, 2016, in its most

surprising move yet, the Company announced that Sherman would be stepping down, effective

August 13, 2016. Following the move, analysts, such as BTIG LLC (“BTIG”), expressed

skepticism at the rate with which Starboard had turned management over: “[i]n our opinion,

the significant number of senior management changes at Advance Auto during a period of

intensifying competition and during a critical juncture in the assimilation of ~2,500 Carquest

stores (both company-owned and franchise) is not ideal.”

       111.    Then, on October 5, 2016, the Company named defendant Okray as its new EVP

and CFO, completing AAP’s near-total makeover. In a press release, the Company said Okray
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 41 of 82 PageID #: 41




is “very familiar with a supply chain that must respond rapidly to online demand,” which

would be “increasingly critical to accelerating our growth at Advance going forward.” Echoing

Starboard’s Toronto presentation, defendant Okray was likewise quoted as saying: “Advance

is a well-positioned industry leader with an extraordinary opportunity to deliver improved

performance.” At the same time, the Company announced that its Chief Accounting Officer

(“CAO”), Jill Livesay, would resign. Starboard’s transformation of the Company was

complete.

       G.      Following Starboard’s Effective Takeover, the Individual Defendants
               Claim “Positive” Growth and Announce a Bold Five Year Plan to
               Maximize Margins and Grow Sales

       112.    With a new management team and Board in place, the Individual Defendants

sought to reset investor expectations about AAP’s growth and margin prospects. On November

14, 2016, the Individual Defendants caused AAP to release its third quarter 2016 results. They

continued to be dismal, with comp store sales of negative 1% and operating income of just

$217.6 million.

       113.    Yet, the Individual Defendants—deflecting from the lack of improvement that

was delivered since Starboard had taken over, and facing the prospect of Starboard’s massive

investment losing much more value so close to year end—spun another story. They announced

an ambitious five-year plan, which they intimated was already well under way.

       114.    Defendant Okray told analysts on the November 14, 2016 Earnings Call

(“3Q16 Conference Call”), in no uncertain terms: “[f]or 2017, we will deliver positive sales

comp growth and a modest increase on operating margin.” Greco later explained, “we’re

excited about our comp prospects for the next year, very excited about it.” The Individual
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 42 of 82 PageID #: 42




Defendants further promised 500 basis points of margin expansion—or $500 million in gross

productivity—by 2021.

       115.   Also on November 14, 2016, defendants Greco and Okray gave a presentation

to investors in which they reaffirmed their commitment to “positive” comp store sales growth,

this time providing additional detail and indicating that the Company expected “[m]id-single

digit comparable sales growth.” The presentation further repeated the Individual Defendants’

guidance of “[a]t least 500 basis points of operating margin improvement.”




       116.   The Individual Defendants’ presentation also touted the purported progress

AAP had made in integrating AAP’s and Carquest’s respective IT systems:
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 43 of 82 PageID #: 43




       117.    On the earnings conference call that day, defendant Greco touted these slides

and concluded, “[t]he bottom line here is that our changes are leading to increased sales, lower

costs, lower inventory levels, and higher customer satisfaction.”

       118.    The market reacted very favorably to these statements. Notwithstanding

another quarter of lackluster performance AAP’s stock shot up nearly 15% overnight.

       119.    Analysts latched on to defendant Greco’s promise of positive comps, improved

margins, and 500 basis points of margin expansion. For example, in a report issued November

15, 2016, Credit Suisse, wrote:

       AAPs Q3 and strategic update was one of the better scenarios for this stock
       with better than expected comps, positive commentary on Q4, a roughly in line
       2017 outlook, and a new sense of direction on how this new management
       team will narrow the margin gap with peers timed with Q3/4's improvement,
       this should help instill some early confidence in this team.”

       120.    RBC Capital Markets (“RBC”) similarly noted: “[t]hese results reflect a

meaningful acceleration on both a two-year (to -0.5% from -3.2%) and three-year basis (to
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 44 of 82 PageID #: 44




+1.0% from -0.6%) and should be viewed encouragingly given Advance’s recent slew of top-

line disappointments driven by company-specific issues.”

       121.     As alleged in the Securities Action based on the accounts of multiple

confidential witnesses, however, the Individual Defendants’ projections were wholly

fabricated targets generated with little to no input from AAP’s sales force and regional

managers, and had no basis in the actual performance being modeled by AAP’s experienced

Finance Team.

       122.     As the year closed, AAP’s stock price was buoyed by the Individual

Defendants’ optimistic, headline-grabbing promises, and neared close to the $170 price at

which Starboard had acquired AAP’s shares.

       123.     Unsurprisingly, given the unequivocal promise of increased comp store sales

and operating margins from the Individual Defendants, market commentators were beguiled.

On January 12, 2017, CNBC’s Jim Cramer extolled that given how AAP’s turnaround had

“worked so well all sort of acquirers could be salivating over this company at these levels.”

       124.     On February 21, 2017, the Individual Defendants caused the Company to

publish its 4Q16 results. The Company’s comp store sales were seemingly positive (3.1%),

but AAP posted subpar results in operating income ($106 million) and EPS ($0.84). In a report

issued the next day, February 22, 2017, Barclays noted that “[m]argin and EPS was

disappointing,” and Guggenheim Partners (“Guggenheim”) said “we remain on the sideline.”

       125.     In an effort to once again distract from the evidence that Starboard was

continually failing to show any appreciable margin improvements or sales growth, the

Individual Defendants once again offered a tantalizing, but untrue, projection for 2017

performance. Along with the Company’s fourth quarter results, the Individual Defendants
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 45 of 82 PageID #: 45




offered further detail on their FY17 Guidance to investors, which included comp store sales

growth of 0% to 2%, and 15 to 35 basis points in margin improvement.

       126.    Once again, the market interpreted this guidance as proof that Starboard’s

strategic plan was working and viewed the FY17 Guidance as confirming the Individual

Defendants’ November 2016 promise of “positive” comp store sales and 500 basis points in

margin expansion. For instance, on February 22, 2017, Guggenheim wrote that the FY17

Guidance’s comp store sale growth and EBIT margin expansion “aren’t meaningfully different

than management’s [November 14, 2016] initial” guidance. Jefferies similarly noted the FY17

Guidance was “consistent with AAP’s previously stated strategic plan to regain share and drive

sales growth as management reiterated their target of 500 bps of operating margin expansion

over the next five years.”

       127.    However, as set forth below, there was no factual basis behind these

projections, which were directly contradicted by internal Company data. As would later be

confirmed, sales and margins had been declining steadily in late 2016, and the Company’s

own internal forecasts were showing gross sales growth of negative 2%-4% for 2017.

       H.      Behind the Scenes, the Company Struggles to Integrate Carquest and
               Forecasts Negative Sales Growth for 2017

                i.      AAP Fails to Integrate the AAP and Carquest Legacy IT Systems

       128.    At the time Starboard purchased its $460 million stake in AAP, the Company

was still in the process of integrating GPI and, in particular, its flagship Carquest stores.

Despite the Company’s outward projections of confidence, the integration had been marred

by delays and setbacks, which had resulted in lost customers, supply chain disruptions, IT

integration issues, and inventory build-ups.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 46 of 82 PageID #: 46




       129.    Most significantly, according to the accounts of confidential witnesses in the

Securities Action, in 2016 and 2017 Advance Auto and Carquest stores and DCs operated on

two distinct legacy IT systems, dubbed internally as “Red” (Advance Auto) and “Blue”

(Carquest). Notably, however, the respective IT systems were not compatible with one

another. According to the account in the Securities Action of FE 13, a Field Process Manager,

the Red and Blue systems were like “oil and water.” This lack of compatibility led to a host of

problems which prevented AAP from realizing any real synergies from the GPI acquisition in

2016 and 2017.

       130.    First, according to the account in the Securities Action of FE 10, an RVP, the

Company lost sales it should have won because AAP stores were not able to access parts that

were located in Carquest's inventory, and vice versa. This problem was particularly acute in

the context of the highly lucrative “Professional” market-which AAP hoped to capture with

the Carquest acquisition-whose main feature of differentiation was time to delivery. Unable

to get parts to customers in time, the Company lost significant business.

       131.    For example, according to the account in the Securities Action of FE 14, a Supply

Inventory Planner, FE 14 recalled investigating an incident where an AAP store in Bangor,

Maine could not pull products from a Carquest DC 1.2 miles away, but instead had to pull from

an AAP DC 416 miles away. By the time the product arrived, the customer had already left.

       132.    Such issues were, moreover, communicated directly to certain of the Individual

Defendants. In December 2016, for example, according to the account in the Securities Action

of FE 10, an RVP in the North Region, FE 10 attended a conference call with defendant Greco,

EVP Charles Tyson, SVP Bill Carter, North President Durkin, RVP Morgan Schaefer, RVP

Frank Miller, RVP Jason Hand and others to discuss why sales goals had not been met for
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 47 of 82 PageID #: 47




November 2016. Each RVP told defendant Greco the problem was supply: store managers

could not get their parts to customers in time, which in turn caused them to miss out on sales.

During the call, defendant Greco specifically referenced a report that showed FE 10’s DC had

only a 70% probability of getting parts to the stores on time—well short of the Company’s

goal of 98%, as told by FE 10.

       133. Second, and relatedly, the Company struggled to maintain appropriate levels

of inventory because it lacked an effective means to track its sales across AAP and Carquest

stores. According to the accounts of FEs 3 and 10 in the Securities Action, with inadequate

inventory, customers were frequently told the Company did not have the products they needed.

       134.    The Company’s inventory woes also led it to lose significant amounts of

product from shrinkage. According to the account in the Securities Action of FE 15, an Asset

Protection Manager, FE 15 attended a meeting in March or April 2017 in Charlotte, North

Carolina, with all of the Company’s other Asset Protection Managers and Mike Cox, SVP of

Asset Protection. Cox said: “[w]e have $19 million in shrink and did not report it. Don't ever

repeat this. It is our job to find it.” FE 15 further recalled an Asset Protection Manager, Gloria,

who had shrink issues in the Western territory she oversaw of $7 to $8 million.

       135.    Such issues were also communicated directly to certain of the Individual

Defendants. For instance, according to the account in the Securities Action of FE 3, an RVP,

FE 3 attended quarterly operational meetings in Roanoke and Raleigh during the Class Period,

which were attended by all executives at the RVP level and above, including defendants Greco

and Okray. According to the account of FE 3, inventory issues were repeatedly raised at these

meetings as an impediment to sales, yet Greco would deflect to unrelated topics, refusing to

address the inventory concerns. According to the account of FE 3, defendant Greco’s priorities
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 48 of 82 PageID #: 48




“were not related to selling parts.” According to the account of FE 3, FE 3 realized the

employees’ complaint were futile. Eventually they stopped.

       136.    According to the account in the Securities Action of FE 5, a Commercial Sales

Manager, FE 5 similarly recalled attending a meeting at the corporate headquarters in Raleigh

in or around February or April 2017, where FE 5 raised the IT integration and sales challenges

facing the Company at that time with Greco and Smith directly. According to the account of

FE 5, there was “no clear message” regarding FE 5’s concerns. Instead, the response was: “we

need to cut costs, so let’s cut employees.”

       137.    Other high-level executives closely tracked the progress of the integration and

reported back to certain of the Individual Defendants, as described in the accounts in the

Securities Action of FEs 4 and 6. In particular, according to the account of FE 6—a Program

Manager who supported the Director of Integration & Strategy—SVPs, including SVP of

Supply Chain, Todd Greener, attended monthly Integration Meetings to discuss its progress.

The Integration Meetings were also attended, at times, by EVP Charles Tyson and the CEO.

According to the account of FE 6, during the Class Period, the SVPs reported back to defendants

Greco and Okray following the Integration Meetings.

       138.    According to the account in the Securities Action of FE 4, a Program Manager,

FE 4 stated that all of the executives and SVPs who attended the Integration Meetings were

well aware of how poorly the integration was going during the Class Period. FE 4 recalled that

the issue of inventory and supply chain was consistently discussed at the Integration Meetings,

and senior executives knew of it during the Class Period. According to the account in the

Securities Action of FE 7, a Senior Business Analyst, FE 7 agreed that the integration issues
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 49 of 82 PageID #: 49




were “all day, every day.” And per the account in the Securities Action of FE 6, the progress

of the integration was “never fast enough.”

       139.    In short, per the account in the Securities Action of FE 16, a Regional Pricing

Analyst, the “polar opposite” IT systems created an infuriating and duplicative process for

ordering customer parts and tracking inventory. According to the account in the Securities

Action of FE 8, a Senior Executive with forecasting responsibility, the declining comp store

sales growth was due to “traffic and transactions.” That is, unable to ensure they had the parts

that were needed, customers stopped shopping at AAP. In fact, according to the account in the

Securities Action of FE 8, the number of sales (i.e., “transactions”) AAP had been generating

was declining by 5% YOY from mid-2015 through June 2017, when FE 8 left AAP.

       140.    By all accounts, the IT problems persisted throughout the Class Period,

continuing to press down on AAP’s sales. To be sure, these wounds were largely self- inflicted.

According to the account in the Securities Action of AAP’s Director of Supply Chain

Integration, FE 6, the Company had decided by no later than Fall 2016 that the Red and Blue

systems needed to be converted to a new, proprietary system. But rather than address the issue,

defendant Greco punted. According to the account in the Securities Action of FE 3, a former

Vice President of Sales and Operations, under the direction of Jackson and Sherman, “the

number one concern was the integration of Carquest.” But after defendant Greco took the

helm, the Carquest issues were “not a priority,” and “were not even in the top 5” issues

defendant Greco wanted to focus on.

       141.    Tellingly, per the account in the Securities Action of FE 6, as of June 2017, the

Company was “still formulating plans” for how to convert the systems. Remarkably, despite

the known issues with the incompatible Red and Blue Systems, according to the account of
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 50 of 82 PageID #: 50




FE 6, the first conversions were not scheduled to begin until January 2018. Multiple additional

accounts of FEs in the Securities Action confirmed the Red and Blue IT systems had not been

merged by the time of their departure:

           •   Per the account in the Securities Action of FE 9, the IT issues had not
               been fixed by July 2017.

           •   Per the account in the Securities Action of FE 14, a Supply Inventory
               Planner who worked extensively on the Company’s supply chain, the IT
               issues had not been fixed by September 2018.

           •   Per the account in the Securities Action of FE 3, the IT issues had not
               been fixed by January 2018.

               ii.     As IT Issues Mount, the Individual Defendants Exacerbate AAP’s
                       Problems by Making Drastic Cuts

       142.    AAP’s problems in the second half 2016 and first half of 2017 were not limited

to IT. Indeed, per the account in the Securities Action of FE 9, an RVP, “integration of IT

inventory was bad, but the loss of people was worse.”

       143.    According to the account in the Securities Action of FE 18, AAP people and

Carquest people could not agree on anything. Faced with sagging sales due to unaddressed

integration problems, the Individual Defendants resorted to drastic labor cuts in an effort to

deliver the margins they were promising investors. According to the account in the Securities

Action of FE 2, a Financial Analyst, bad conditions at AAP led to layoffs. Per the account in

the Securities Action of FE 13, AAP tried to become more “lean” by cutting the jobs of good,

well-performing individuals.

       144.    More specifically, beginning in January and February 2017, according to the

account in the Securities Action provided by FE 17, a DM, there were discussions of cost cutting

measures such as personnel cuts, and cuts to Company phones and cars. According to the

allegations in the Securities Action, FE 5 similarly recalled that the Company cut roughly half
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 51 of 82 PageID #: 51




of its Commercial Sales Managers in February or April 2017. The Securities Action alleges

that numerous former RVPs, including FEs 9 and 12, explained how the Company laid off 22

of 34 RVPs and hundreds of DMs in or around June 2017—over a conference call. In fact, the

Company’s own annual public disclosures—which show a decrease of 3,000 employees, or

more than 4% of its labor force, between February 23, 2017 and December 30, 2017—largely

corroborate this information.

       145.    The massive layoffs led to other less obvious—but equally detrimental—

consequences. Most notably, a large-scale customer service crisis arose from the intermingling

of AAP and Carquest employees, who were most used to dealing with DIY/retail and

Professional customers, respectively. That is, as AAP consolidated Advance Auto and Carquest

stores, bringing former Carquest employees to work at nearby Advance Auto stores, those

employees lacked the customer service skills and experience to secure sales with DIY/retail

customers. In that regard, the Individual Defendants ignored the differences in the DIY/retail

and Professional industries, which, as described in the Securities Action by FE 11—who was

responsible for the commercial business integration and the integration of all 1,200 Carquest

stores—require two completely separate strategies.

       146.    According to the Securities Action, FE 11 further stated that Carquest

commercial customers were not moving over to AAP at the expected rates because AAP was

perceived as a retailer with poor commercial parts. Furthermore, according to the account of

FE 11, when AAP tried to impose its business will on the Carquest employees, many were put

off and resigned, taking with them Carquest customers. FE 11 stated the poor rate of

conversion became evident shortly after acquisition and never trended up. FE 11 added, “[t]hey

purchased Carquest. There was a growth expectation, but not a lot of thought was put into the
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 52 of 82 PageID #: 52




disruption that the acquisition would cause.” Customers would only come to AAP so long as

they had confidence in the Company’s employees, mentioned FE 18, and the decline in

employee quality had eroded customer confidence.

       147.   Further detracting from employees’ performance, the integration problems

created what FE 16 described in the Securities Action as an environment where morale was

“not great” the entire time FE 16 worked there. In the Securities Action, FE 20, a Pricing

Manager who had come over from Carquest, said AAP saw great turnover in upper sales

leadership during the Class Period. FE 9, an RVP who had an extended period of service with

the Company, resigned over frustration with AAP’s treatment and implementation of its layoff

strategy. Management became increasingly toxic, according to FE 19, a Product Data

Specialist, as executive management became estranged from the employees that remained.

       148.   More fundamentally, departures and layoffs led to a strain on resources during

the Class Period. According to the account provided in the Securities Action, FE 8 said the

supply chain became undermanned, further exacerbating an already dire situation with the

failing IT integration of the inventory management systems. FE 5 similarly explained in the

Securities Action that fewer employees left the Company without staff to make deliveries, and

the labor shortages were so bad at times that store managers were forced to make deliveries

themselves. FE 5 “definitely lost customers” because of the labor shortages.

       149.   According to the account in the Securities Action of FE 21, a Sales Manager,

DMs monitored AAP stores so closely that, if a store was behind its target “daily sales

numbers,” the DM would call and tell the employees to “clock out and go home for the day”

without pay. DMs would also look at weekly store performance figures. If a store was falling

short of its weekly figures, the DM would cut the hours of employees at the store for the
    Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 53 of 82 PageID #: 53




    upcoming week. FE 21 said payroll was the “biggest issue.” “Everything was about payroll.”

    The Company made cuts to payroll to try to cut store expenses.

                   iii.     In the Face of Persistent IT Issues and a Depleted Labor Force, the
                            Individual Defendants Are Consistently Told of Poor Sales,
                            Reduced Margins and Negative Forecasts

            150.    The internal chaos and unaddressed integration issues made it impossible for

    the Company to meet, let alone exceed, the sales and margin targets set by management.

    Indeed, internally, it was widely acknowledged that sales teams were unable to meet their

    targets, quarter after quarter.

            151.    For example, according to the Securities Action, during weekly RVP Sales

    Meetings throughout the Class Period— telephonic meetings which occurred at 10:00 am with

    SVP McCartney and all South Division RVPs—FE 9 was consistently told by McCartney that

    sales were missing targets.5 At these meetings, McCartney presented sales data using a so-

    called Claw Back Spreadsheet, personally created by Greco. The Claw Back Spreadsheet: (i)

    calculated the sales needed to get back to the Company’s AOP (i.e., target or budget) for each

    RVP; (ii) ranked each RVP’s monthly, weekly and annual sales growth; and (iii) showed the

    Company’s total sales needed to get back to AOP. During late 2016 and early 2017, all RVPs

    were in “Negative Comp” Status. In other words, it was obvious to defendant Greco that the

    Company could not meet the targets he and defendant Okray had set.

            152.    Similarly, according to the account in the Securities Action provided by FE 12,

    at the time an RVP, from mid-2016 through June 2017, the majority of AAP’s stores

    nationwide were trending down in terms of sales. In fact, only two of the 15 RVPs in FE 12’s



5       Defendant Greco would later confirm the existence of such meetings during a conference
call on November 14, 2017: “[w]e have a call every week with the RVPs where we get feedback.
We have ways of hearing from our districts and reporting back up.”
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 54 of 82 PageID #: 54




Division were meeting their sales targets during this time. FE 12 based this information on FE

12’s review of daily sales reporting which, like defendant Greco’s Claw Back Spreadsheet,

tracked total sales on a daily basis and ranked each RVP’s comp store sales.

       153.    According to the Securities Action, many additional FEs have corroborated FE

9’s and FE 12’s account that the Company was performing poorly and missing its targets

leading up to and throughout the Class Period. For example:

           •   According to the account of FE 7—a Senior Business Analyst in charge of
               forecasting sales for car brakes (AAP’s largest revenue producer)— sales
               during 2016 were on a downward trend and there were declines across the
               board.

           •   According to the account of FE 2, a Financial Analyst with AAP, the Company
               missed its operating margin AOP targets for 4Q16 by a greater amount than
               any previous quarter in the year, and missed its targets in 1Q17 and 2Q17 by
               double digit basis points.

           •   According to the account of FE 3, at the end of 2016 and in early 2017 “nobody
               was ‘winning’” (i.e., hitting their sales targets).

           •   According to FE 5’s account, FE 5 never hit sales targets during 2017, and sales
               misses were “rampant” among FE 5’s Commercial Sales Manager
               counterparts during the same time period.

           •   According to FE 17’s account, FE 17’s District and Region were operating at
               approximately negative 8% or 9% year-to-date comp store sales growth when
               FE 17 left in June 2017.

       154.    According to the Securities Action, numerous FEs confirmed that certain of the

Individual Defendants were aware of and directly informed about the trajectory of sales within

each of the sales regions. For example, according to the account of FE 17, defendant Greco

sent out quarterly e-mails to demand the sales personnel raise their numbers. Defendant Greco

continued this practice during 4Q16 and 1Q17. FE 17 added that, not only did defendant

Greco have access to programs that tracked the Company’s sales numbers—daily and,
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 55 of 82 PageID #: 55




sometimes, even hourly—like Ignite, but defendant Greco was, in fact, tracking and

scrutinizing those sales numbers.

       155.    Likewise, during 4Q16, according to the account of FE 8 in the Securities

Action, FE 8 personally participated in weekly Results Meetings with defendants Greco and

Okray where attendees discussed sales performance and trends, and the reasons for the

negative results. Results Meetings were held weekly at 4:00 pm in the Company’s Raleigh,

North Carolina office, to discuss results against AOP and forecasts. These meetings were led

by FP&A Director Mike Keating, and attended by defendants Greco and Okray, as well as the

Company’s Executive Vice President of Pricing, Executive Vice President of Merchandise,

Executive Vice President of Inventory, Vice President of Finance, Department Heads, and

other executives.

       156.    The “rampant” sales misses were also explained by the unattainable targets set

by defendants Greco and Okray which formed the basis for their guidance to investors. In fact,

to deliver on their promise of up to 2% comp store sales growth, defendants Greco and Okray

established an “across the board” directive to raise sales by 3%, which they knew to be

unattainable. More precisely, in addition to rapidly declining results, defendants Greco and

Okray were shown forecasts which showed negative trends for 2017 during Results Meetings.

The Securities Action alleges that as a Senior Executive -- Finance, with forecasting

responsibility, FE 8 personally prepared these sales forecasts, which were generated through

a “bottoms up,” algorithm-based approach, where past sales trends and data would be used to

predict future sales (“Finance Forecasts”). In August 2016, FE 8’s Finance Forecasts showed

gross sales growth of negative 3% for 2017.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 56 of 82 PageID #: 56




        157.    Refusing to accept the Finance Forecasts, late in 3Q16, defendant Greco

spearheaded a reorganization of the financial reporting within the Company. He created four

“Divisional Presidents,” each with their own financial analyst or “Operator” placed in the

field. Greco then directed the Operators to generate a second, more aggressive set of forecasts

(“Greco Forecasts”). According to the account in the Securities Action of FE 8, the Greco

Forecasts were “pie in the sky.” Notably, however, by Thanksgiving 2016, even the best Greco

Forecasts for 2017 were just negative 1.5% gross sales growth.

        158.    According to the account in the Securities Action of FE 8, after reviewing the

“pie in the sky” Greco Forecasts in Fall 2016, defendant Greco personally set an across the

board gross sales target of positive 3%. FE 8 added that this directive coincided with a Board

meeting held in late 2016, where it was decided that positive 3% gross sales growth was needed

to report to the Street.

        159.    Notably, in late 2016, the following current directors of AAP were members of

the Board: defendants Greco, Smith, Bergstrom, Buss, Ferraro, Karaboutis, and Lee. These

directors make up a majority of the current members of the Board.

        160.    In December 2016, defendant Okray reaffirmed defendant Greco’s target,

vowing to hold the field accountable to the 3% directive.

        161.    According to the Securities Action, FE 3 confirmed that defendants Greco and

Okray then “pushed down” on the RVPs, demanding 3% sales growth “across the board in

all stores.” FE 3 added that such a “top down” directive had never happened before, as it made

little sense to expect all stores, regardless of location, to hit the same target.

        162.    According to the account in the Securities Action of FE 10, point blank sales

targets for 2017 were not attainable: “no, we knew they [targets] weren’t.” FE 10 added that
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 57 of 82 PageID #: 57




to post a 0-2% comp store sales growth, as the Individual Defendants would later tell investors,

would have been “monumental.” According to the Securities Action, FE 5 agreed sales targets

were set so poorly, there was no way they could be overcome, and FE 21, a store manager,

likewise said sales targets were “impossible to hit.”

         163.   With no viable plan to meet the 3% target through organic sales alone, the

Individual Defendants proposed a host of desperate initiatives to boost profitability. They

suggested marketing promotions, price cuts, store closings and consolidations, and staff

reductions. But the initiatives failed to take hold. By late December 2016, according to the

Securities Action, FE 8’s Finance Forecast for gross 2017 sales had dropped to negative 4%

to 5%.

         164.   By early 2017, the situation had become dire. According to the account in the

Securities Action of FE 8, in January 2017, defendant Greco hired a team of approximately 30

consultants from McKinsey & Co. (“McKinsey”) in a last ditch effort to drum up sales. Even

McKinsey was of no help, however.

         165.   No later than mid-March 2017, according to the Securities Action account of

FE 8, the “shit hit the fan.” The financial situation coming out of 1Q17 was a “disaster,”

prompting a Board meeting. At the time, according to FE 8, AAP had missed 1Q17’s sales

AOP by $25-$30 million, and was approximately $20 million behind plan for 2Q17. FE 5’s

territory alone—which included parts of Ohio, Pennsylvania and New York—was $20 million

below AOP going into March 2017. During the Board meeting, according to FE 8, the Board

specifically asked defendants Greco and Okray if they wished to update the Company’s

forecast. They declined, and no update was provided at that time or thereafter by the Individual

Defendants to the public, either with the Board’s approval or its conscious disregard.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 58 of 82 PageID #: 58




       166.     Notably, the timing of FE 8’s allegation in the Securities Action with respect

to this Board meeting is corroborated by the Company’s own 2018 Schedule 14A Proxy

Disclosures, which state that the Board “met seven times” during 2017, during which the

Board “reviewed and discussed the quarterly and annual reports prior to filing with the SEC,”

and “reviewed and discussed the quarterly earnings press releases.”

       167.     In the Spring of 2017, the following current directors of AAP were members

of the Board: defendants Greco, Smith, Bergstrom, Buss, Ferraro, Karaboutis, and Lee. These

seven defendants comprise a majority of the members of the current Board.

       168.     Rather than come clean, the Individual Defendants continued to deflect. During

the Company’s 1Q17 results call on May 24, 2017, they blamed poor sales on the weather,

promised sales in the second half of 2017 would accelerate and reaffirmed the guidance issued

in February. Defendant Greco even went so far as to say the “soft patch” in 1Q17 was “a blip,

not a trend.”

       169.     But, per the accounts provided in the Securities Action, numerous FEs have

repudiated the Company’s excuses as baseless. FE 3 stated that the Company “was never on

track” to hit the target it provided to Wall Street, and FE 3 “would have been fired” if FE 3 had

blamed poor sales on the weather. FE 16 had never heard that gas or weather was causing

negative sales. FE 14 said gas and weather were no more of a factor for AAP than for any other

retailer. In short, according to FE 9, “[w]hatever they said to Wall Street was not real.”

       170.     With none of the core problems impacting sales addressed, the Company’s

situation continued to deteriorate. Less than nine months after defendant Greco’s initial

promise of “positive” comp store sales growth, and just six months after issuing his baseless

guidance of up to 2% comp store sales growth, the Individual Defendants were forced to admit

that the previously issued projections were false. On August 15, 2017, the Individual
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 59 of 82 PageID #: 59




Defendants slashed AAP’s guidance. The Individual Defendants cut comp store sales growth

projections from positive 2% to negative 1%-3%, which were the very numbers FE 8 had

provided to defendant Greco eight months earlier. Similarly, the Individual Defendants slashed

their projections for 2017 operating margins by 200 to 300 basis points, again consistent with

the information defendant Greco had been provided by FE 2’s team prior to issuing the made-

up projections in November 2016 and February 2017.

        171.    During a conference call with investors the same day, defendant Greco

attempted to issue a mea culpa: “[w]e lacked the coherent strategy. Our frontline turnover

was unacceptable. Our technology platforms were segregated and difficult to navigate. And

our supply chain infrastructure was duplicative and siloed.” Each of these concessions was of

course true. But the Individual Defendants did not simply make an innocent mistake in issuing

the FY17 Guidance. Instead, they deliberately ignored hard data and issued guidance (or

approved the issuance of guidance) they knew to be unattainable, and thus false.

        172.    Indeed, the market was quick to see through defendant Greco’s half-hearted

apology. Analyst RBC said “management has disappointed investors and hurt some of their

initial credibility,” while Credit Suisse wrote “it’s difficult for investors to see that this is the

bottom [u]ntil AAP can show that earnings can grow, it's likely stuck in the penalty box.”

        173.    Following the announcement, the Company’s stock price plummeted $22.24

per share, or over 20%, to close on August 15, 2017 at $87.08 per share.

VI.   INDIVIDUAL DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
      STATEMENTS

        A.      November 14, 2016 Statements

        174.    On November 14, 2016, the Individual Defendants caused AAP to file a

Current Report on SEC Form 8-K. In the press release attached to the Form 8-K, the Individual
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 60 of 82 PageID #: 60




Defendants caused the Company to announce its results for the third quarter of fiscal year 2016

(ended October 8, 2016) (“3Q16 Press Release”). In the 3Q16 Press Release, defendant Greco

made the following statement touting the Company’s quarterly results and its outlook:

       Our third quarter results reflect progress in driving our top line as the
       initiatives and investments we are making to stabilize and improve our sales
       performance began to take hold. While we delivered sequential improvement,
       our results are not where we want them to be and we remain relentlessly focused
       on taking the actions necessary to improve our execution and generate positive
       comparable sales performance.

       175.    Also on November 14, 2016, certain of the Individual Defendants participated

in the 3Q16 Conference Call to discuss the Company’s 3Q16 results and outlook. During the

3Q16 Conference Call, defendant Okray emphasized the Company’s FY17 Guidance with

analysts:

       The opportunities Tom [Greco] and Bob [Cushing] discussed to deliver
       improved results are familiar to me. I’m used to putting the customer first
       always. And I know we can drive accelerated sales growth and margin
       expansion included in our plan.

       Turning to the financial impact of our plan. For 2017, we will deliver positive
       sales comp growth and a modest increase in operating margin. By 2021 our
       plan delivers mid-single digit comp sales and at least 500 basis points of margin
       expansion. As Tom previously discussed, we’re building a platform to enable
       sustainable growth and operating leverage. To achieve that goal, we’ve
       worked backwards from the customer and balanced our efforts to achieve
       growth, reduce costs and efficiencies throughout the organization.

       176.    Defendant Greco also had an exchange with an analyst from BTIG about the

Company’s FY17 Guidance on positive sales comp growth and operating margins:

       [ANALYST]: Okay. And just hypothetically, if, let's say there's an industry
       turn- down and sales don't meet your modest positive comps for next year.
       What point do you start to maybe take a more draconian view on perhaps
       closing a few distribution centers and/or closing some stores? Or is that not on
       the drawing board, even if you hypothetically don't meet your plan next year?

       [GRECO]: Well, first of all, we're excited about our comp prospects for next
       year, very excited about it.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 61 of 82 PageID #: 61




          B.     February 21, 2017 Statements

          177.   On February 21, 2017, the Individual Defendants caused AAP to file a Form

8-K, signed by defendant Okray, with the SEC. In the press release attached to the Form 8-K,

AAP reported its fourth quarter fiscal 2016 (ended December 31, 2016) financial and

operational results (“4Q16 Press Release”) and included AAP’s “2017 Full Year

Assumptions,” a continuation of its FY17 Guidance. This disclosure provided as follows:

           New Stores                                 75 to 85 new stores
                                                      including Worldpac
                                                      branches
           Comparable Store Sales                     0% to 2%
           Adjusted Operating Income Rate             15 to 35 basis points improvement
           Income Tax Rate                            37.5% to 38.0%
           Integration & Transformation               Approximately $30 million to
           Expenses                                   $35 million
           Capital Expenditures                       Approximately $250 million
           Free Cash Flow                             Minimum $400 million
           Diluted Share Count                        Approximately 74 million shares

          178.   Also on February 21, 2017, certain of the Individual Defendants participated in

a conference call to discuss the Company’s 4Q16 results and outlook (“4Q16 Conference

Call”).

          179.   During the 4Q16 Conference Call, Greco made the following remarks:

          So going forward, our overarching focus is clear: we’re going to put the
          customer first, we’re always going to do that, and our goals remain clear. And
          we plan to accelerate sales growth to above the industry average, and we’re
          going to close the margin gap versus our competition. So to achieve it, we’re
          evolving the culture of the company to one that’s excessively focused on the
          customer and one with an exceedingly high level of accountability, ownership,
          and drive for results.

          So we’re really excited about 2017. We’ll be working with a high level of
          urgency to deliver on our objectives, and we look forward to updating you again
          on our progress next quarter.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 62 of 82 PageID #: 62




       180.   Additionally, during the 4Q16 Conference Call, Defendant Okray stated:
       Now, turning our attention to the full year outlook for 2017. We expect to
       deliver comparable store sales in the range of 0% to 2% and an adjusted
       operating margin increase between 15 basis points to 35 basis points for the
       year. Notably, our full year adjusted operating margin expansion estimate also
       includes new inflationary pressures and expected cost increases in 2017 that
       either did not exist or were not material for us in 2016.

                                         *      *       *

       In summary, we are very pleased with our meaningful top-line progress in Q4
       and remain confident in our strategy that we shared with you in November.

       181.   During the 4Q16 Conference Call, defendant Okray reaffirmed the Company’s

FY17 Guidance in the context of ongoing integration efforts and expenses in responding to a

question from an analyst from Morgan Stanley:

       [ANALYST]: So my follow-up, I'll just make it two parts. So following up to
       that answer, does that mean, does this capitalization expense now roll off? Are
       we through it, and therefore, we should see that improve, meaning the gross
       margin rate improve from that, the lack of that headwind? And then second part
       of the follow-up, if you take the 15 to 35 basis points of margin expansion in
       next year's guidance, is that purely a function of the leverage from the comp
       range 0% to 2%, or is there anything contemplated in the timing of as you get
       some of these SG&A savings, if that goes better, is that in that guidance range
       as well?

       [OKRAY]: Yes, Simeon, let me take that one. With respect to the
       capitalization supply chain cost, that's going to continue as we right size and
       optimize our inventory. Quite frankly, it's the right thing to do for the
       shareholders, it's the right thing to do for the Company, and we're going to make
       that decision every day of the week. So it's going to be lumpy over time, but
       that's something that we need to do as we're building this transformation for the
       long haul. There's tremendous amount of cash flow opportunity by getting our
       AP ratio in line. Definitely underperforming our peers, not where we want to be.
       With respect to the guidance, I think that it's going to be both of the things
       that you said. One is, it's going to be the top-line growth of the 0% to 2%, and
       as we build this productivity muscle that Tom described, we expect to also see
       benefits from not only SG&A, but also the gross profit line.

       182.   Further, in response to a question from a UBS analyst about the Company’s

financial performance, defendant Greco emphasized that the Company was gaining
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 63 of 82 PageID #: 63




momentum in improving its comp store sales performance, something that was of

particular importance to investors and analysts in reinforcing the FY17 Guidance on comp

store sales and operating margin:

        [ANALYST]: What the market wants to see over the long run is that you can
        generate sales, gross margin expansion, SG&A leverage consistently on a
        quarter- to-quarter basis. Have you seen anything in the business that would
        prevent you from doing that over time, and how long do you think it's going to
        take for you to get to be able to sustainably producing that algorithm?

        [GRECO]: Well, thanks, Michael. First of all, we really are excited about
        the performance in the fourth quarter on the comp sales. That was the most
        difficult piece that we had to tackle was to improve our comp sales performance
        and start to regain share momentum with our customers.

        183.    Earlier in the call, defendant Greco emphasized improving comp store sales as

well, stating: “[w]e're very pleased with our improving comp sales performance.”

        184.    In the context of the ongoing difficulties being experienced with AAP’s

integration of Carquest, analysts at Jefferies took note of AAP’s FY17 Guidance as part of

“new” management touting its ability to execute on the integration and deliver 500 bps in

synergies as part of its five-year strategic plan:

        We expect AAP's Q1 comp to slow sequentially to +0.7% from Q4's +3.1%,
        weighed by unfavorable weather and the calendar shift of a holiday into Q1'17.
        Management's FY'17 comp guide of 0-2% should be 2H weighted as customer
        service initiatives drive top line growth, while planned investments are expected
        to weigh on 1H margins with FY'17 EBIT expected to increase 15-35 bps. This
        is consistent with AAP's previously stated strategic plan to regain share and
        drive sales growth as management reiterated their target of 500 bps of
        operating margin expansion over the next five years.

        185.    On February 22, 2017, Guggenheim agreed that the FY17 Guidance’s comp

store sale growth and EBIT margin expansion “aren’t meaningfully different than

management’s [November 14, 2016] initial” guidance.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 64 of 82 PageID #: 64




       C.      May 24, 2017 Statements

       186.    On May 24, 2017, the Individual Defendants caused AAP to file a Form 8-K

with the SEC. In the press release attached to the Form 8-K, the Individual Defendants caused

AAP to report its first quarter fiscal year 2017 (ended April 22, 2017) financial and operational

results, which missed consensus estimates (“1Q17 Press Release”). The 1Q17 Press Release

contained the following statements from Defendant Greco:

       Our first quarter comparable store sales declined 2.7%. As expected,
       comparable store sales were unfavorably impacted by the shift in New Year’s
       Day to the first quarter of 2017 as well as the significant shift of winter related
       demand into December. These factors pulled sales forward into the fourth
       quarter of 2016 and reduced comparable store sales in the first quarter.
       Taking into account these shifts and normalizing for their impact across the 28
       week period including the fourth quarter of 2016 and first quarter of 2017, we
       delivered positive sequential improvement in comparable store sales
       performance of approximately 70 basis points versus the third quarter of
       2016. This steady improvement demonstrates that we are making progress to
       improve our top line performance by taking decisive and consistent actions
       across the organization as we refocus the company on the customer.

       187.    Also on May 24, 2017, certain of the Individual Defendants participated in a

conference call to discuss the Company’s 1Q17 results and outlook (“1Q17 Conference Call”).

During the 1Q17 Conference Call, defendant Greco stated:

     In Q1, our comp store sales performance was down 2.7%. This result reflects the
     impact of a series of factors we anticipated in Q1, as well as short-term headwinds
     that were not planned. These headwinds impacted the entire industry in Q1.

                                        *      *       *

     The sequential improvement we’ve delivered in recent quarters demonstrates
     we’re making real progress. At the same time, we were not immune to the macro
     headwinds within the industry, which resulted in unexpected substantially softer
     consumer demand in the middle of Q1, as reflected in the publicly available data.
     This timeframe was worse than expected and resulted in a slow start to the spring
     selling season.

                                        *      *       *

     [W]e delivered an adjusted operating margin rate of 7.1% and adjusted EPS of
     $1.60. Taking all this into account, we remain confident with the progress we’re
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 65 of 82 PageID #: 65




    making as we execute our plan and expect sales and customer momentum to
    continue with more operating leverage as we enter the back half of 2017.

    We’re performing well relative to our primary input metrics as the beginning and
    end of the quarter was in line with expectations. Unfortunately, the middle of the
    quarter was below plan, as was broadly experienced across the industry. We also
    believe the sales softness was short-term in nature given recent trends.

                                     *       *       *

    What we showed in November was our goal is to perform above the industry
    average in terms of sales growth and to expand margins significantly from where
    they are today. That stands as we sit here today.

      188.   During the 1Q17 Conference Call, defendants Greco and Okray also had the

following exchange with analysts from Credit Suisse, RBC, and Citigroup, Inc. (“Citi”)

regarding Advance Auto’s FY17 Guidance:

    [ANALYST]: I just wanted to clarify. On the guidance, did you guys actually
    update the comps or EBIT margin targets you laid out previously?

    [GRECO]: So let me step back from this one, Seth, and provide some context. Our
    approach is to provide guidance once a year. And consistent with our focus on
    operating for the long term, we’re not going to provide regular updates as a matter
    of course. The long-term outlook for the industry remains very, very compelling
    for us, and we remain focused on executing the key elements of our transformation
    plan. With respect to 2017, well, Q1 had a weak patch in the middle of the quarter
    that impacted the entire industry. We’ve actually seen improved trends over the
    last several weeks, and based on this, we expect a more normalized environment
    for the rest of the year. And our investments in the customer are clearly having
    an impact, and with our productivity initiatives kicking in, in the back half of the
    year, we feel all of this will drive significantly improved results.

    [ANALYST]: That’s helpful. And then as you think about those long-term
    productivity targets that you updated today, does the timing change at all? So you
    shortened the time frame. Does that impact 2017 or more of the incremental savings
    in ‘18 and beyond?

    [OKRAY]: Yes. I’ll take that one. Yes, the timing from -- for the additional $250
    million is primarily going to be in ‘18 and beyond. As Tom stated, we’re not going
    to change guidance in fiscal year ‘17. We’re comfortable with the outlook for OI
    adjusted that we provided.

                                     *       *       *
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 66 of 82 PageID #: 66




     [ANALYST]: Just a quick clarification. Tom, did you just say you are comfortable
     with the OI guidance that you previously provided?

     [OKRAY]: Yes. I mean, as a matter of course, we are going to update guidance --
     we’re going to give guidance once a year. We’re going to give a fiscal year
     guidance. As Tom said, we’re very comfortable with the industry dynamics. We’re
     very comfortable with the strategic initiatives that we’ve got, availability, our
     digital online plans are accelerating, customer experience on the DIY side. We
     expect to see these improvements in the second half of the year, and it gives us
     confidence in our ability to drive top and bottom line performance.

     *                                       *       *

     [ANALYST]: I was wondering, are you -- with the trends that you’re seeing to date
     following the end of Q1, are you seeing comps running in line with your annual
     guidance for comp? And I guess also, what’s the comps lift benefit that you’re
     getting from some of those, the availability test initiatives that you’re rolling out?
     And how big is that right now as a percent of your store base?

     [GRECO]: We’re not going to comment specifically, Chris, on the quarter, I mean.
     But we’ve seen a dramatic improvement in our comps, obviously, coming off a
     difficult Q1. The -- your second question was on the -- repeat your second question?

         189.   Also during the 1Q17 Conference Call, defendant Greco had the following

exchange with an analyst:

     [ANALYST]: Maybe to shift gears just a bit. You talked a lot about the soft patch
     in sales here in Q1, and by no means are you the only company, you had a
     competitor yesterday talking about it too. Just to maybe get your perspectives on
     what caused that, what was different this time around? As the business ticked up,
     was that a rebound, or is that more of a normalization?

     [GRECO]: Yes, Brian. Again, I’ll reiterate, we’ve looked at every number. The
     long-term variables are very positive. They point to the 3% to 4% we referenced
     earlier. The short-term impact of what happened in February and March, we
     looked at all the factors you’d expect. We’ve looked at products, geographies,
     channels, customers, weather, tax. Everything we look at says that this was a blip,
     not a trend.

         190.   Despite missing their FY17 Guidance for the first quarter, which, as set forth

below in Section VI, partially revealed the falsity of their previous misstatements, the

Individual Defendants continued to mislead the market regarding the Company’s ability to

meet its comp store sales and operating margin targets for 2017. Indeed, while investors were
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 67 of 82 PageID #: 67




disappointed in the comp store sales miss, the takeaway for analysts participating in the 1Q17

Conference Call was that the Company was standing by its FY17 Guidance.

       191.    BTIG told investors in a report issued that same day that “[management]

reiterated 2017 guidance for 15-35 bp of EBIT margin expansion” and made clear that

Defendants’ full year 2017 guidance remained at 0% to 2% for comp store sales. Likewise,

JPMorgan reported that “the company reiterated it (sic) FY17 guidance of 0-2% comp. and

15-35 bps of operating margin expansion.” And Jefferies noted:

     AAP reported below-expectation comps & adj. EPS of -2.7% & $1.60. Despite the
     miss, management noted ‘dramatically improved’ comps in early Q2, consistent
     with peer feedback. Encouragingly, AAP raised the company's gross cost-savings
     target to $750M and accelerated the timeline to four years from five.

       D.      THE TRUTH EMERGES

       192.    On August 15, 2017, the Individual Defendants caused AAP to file a Form 8-K

with the SEC. In the press release attached to the Form 8-K, the Individual Defendants caused

AAP to report its second quarter fiscal 2017 (ended July 15, 2017) financial and operational

results (“2Q17 Press Release”). With respect to the Company’s quarterly results, as well as

outlook, the 2Q17 Press Release contained the following statements from defendant Greco

revising the Company’s guidance for 2017:

     We delivered sales growth and continued to close the comp sales performance gap
     versus the industry in Q2 while more than doubling year to date Free Cash Flow.
     Our revised guidance for the year incorporates the impact of industry headwinds in
     the first half, which we expect to continue in the second half of the year and we are
     taking the appropriate actions to adapt to this environment. We’ve now assembled
     a world class leadership team that is executing our transformation plan to
     significantly drive growth and long term shareholder value.

       193.    Additionally, the 2Q17 Press Release disclosed the details of the Company’s

updated “2017 Full Year Assumptions” as follows:
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 68 of 82 PageID #: 68




          New Stores                                 60-65 new stores
          Comparable Store Sales                     -3% to -1%
                                                     200 to 300 basis points year over year
          Adjusted Operating Income Rate
                                                     reduction
          Income Tax Rate                            37.5% to 38.0%
          Integration & Transformation
                                                     Approximately $100 to $150 million
          Expenses
          Capital Expenditures                       Approximately $250 million
          Free Cash Flow                             Minimum $300 million
          Diluted Share Count                        Approximately 74 million shares

       194.   Also on August 15, 2017, certain of the Individual Defendants participated in a

conference call to discuss the Company’s 2Q17 results and outlook (“2Q17 Conference Call”).

During that conference call, defendant Greco stated:

     We’re still in the early phases of our turnaround and, as noted before, the historic
     lack of investment in the customer needed to be rectified. We lacked the coherent
     strategy. Our frontline turnover was unacceptable. Our technology platforms
     were segregated and difficult to navigate. And our supply chain infrastructure
     was duplicative and siloed.

     All of this created a suboptimal experience for both customers and team members
     and was the primary reason our top line underperformed versus our competitive
     set by a wide margin for years. Simply put, we were an easy share donor for our
     competitors. Our new team has been acutely focused on changing this. Our focused
     investments have consistently enabled us to narrow the gap over the past 52 weeks,
     demonstrating that our elevated focus on the customer is driving desired outcomes.

     While we’re narrowing the competitive gap versus peers, which gives us
     tremendous confidence in our investment, we also recognize the short-term
     headwind the industry is facing and have factored this into our full year guidance.
     You saw our fiscal 2017 guidance revision in our press release today. Our revised
     full year guidance ranges from down 3% sales comp on the low end to down 1%
     comp on the high end. With regard to sales, there is little doubt the industry
     experienced a short-term drag on sales in the first half of 2017. This has been widely
     reported in both public company releases and syndicated data. While we don’t think
     the softness is indicative of a longer-term trend, we do believe it’s now prudent for
     us to plan for this softer industry backdrop to persist into the second half of 2017.
     As a result, we’re moderating our growth expectations for 2017, as we do not
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 69 of 82 PageID #: 69




     believe we’ll offset the first half sales softness in the back half nor do we believe
     industry growth rates will snap back to historical levels in half 2.

       195.    Similarly, during the 2Q17 Conference Call, defendant Okray stated:

     Given that half of the year is behind us and considering both current industry sales
     environment as well as the ramp time of actions we are taking to flow through to
     the P&L, we believe it is now prudent to revise our 2017 guidance. Considering our
     first half comp performance, as well as the outlook we have for overall industry
     growth in the back half, we have revised our full year comp expectations to now be
     between down 3% and down 1%.

     Turning to operating profit. We have revised our adjusted OI margin expectations
     to be between 200 and 300 bps decrease versus prior year. The primary driver of
     the change is the leverage of fixed cost associated with the lower comp
     expectations. Also, contributing to the change is a 75 bps headwind related to
     noncash expenses from reducing our inventory significantly more than we planned
     at the beginning of the year. Excluding the impact of the noncash expenses from
     inventory reduction, the adjusted operating income margin expectation . . . would
     be a 125 to 225 bps decrease versus prior year.

       196.    On these disclosures, shares of the Company’s stock fell by over 20%, to close

on August 15, 2017 at $87.08 per share, on heavy trading volume.

       197.    Analysts attributed the drop to the Company’s abrupt and dramatic change in

2017 guidance at such a late date. Credit Suisse’s commentary after the 2Q17 Conference Call

was to the point:

     Still, there are questions; While AAP's Q2 was in line with market expectations,
     and ours, it was the guidance that was more problematic, as the sales outlook was
     lowered and earnings improvement weighted to Q4, which wasn’t fully
     appreciated previously. Margin guidance was cut to -200-300 vs +15-35 bps. Most
     of the questions yesterday centered on why such a significant revision, and if it
     reflects higher costs, delayed productivity gains, or just a kitchen sink guide. We
     believe that its primarily weaker sales as noted above, along with the impact from
     inventory reduction efforts (75 bps now). Either way, it's easy to question whether
     this turnaround is progressing, and difficult for investors to see that this is the
     bottom, pending margin stabilization in Q4. Until AAP can show that earnings
     can grow, it's likely stuck in the penalty box.

       198.    The analyst at RBC was no less critical of the Individual Defendants’ drastic

shift on 2017 guidance and how it reflected on the Company:
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 70 of 82 PageID #: 70




       Guidance may clear the deck, but credibility damaged – Advance lowered 2017
       expectations to comps of (3%)-(1%) and an EBIT margin decline of 200-300 bps
       (or -125-225 bps excluding non-cash inventory reductions) from flat to +2% and
       EBIT expansion of +15-35 bps. The decline will primarily come from higher sales
       de-leverage, accelerated inventory reductions, and customer-facing investments.
       This outlook is fairly onerous and taken at face value, suggests significant margin
       deterioration in 2H17 despite $100mm of productivity gains. Our new estimates
       reflect these expectations. However, while management has disappointed
       investors and hurt some of their initial credibility, we would also note that when
       the CEO first took the helm, he effectively guided to negative comps of ~(5%) for
       the balance of 2016 and the company ended up with a (1%) in 3Q and +3% in 4Q.
       So, we think Advance may have used this release to “clear the deck” and,
       potentially, put in a bottom to earnings expectations.

         199.    Gordon Haskett Research said that the Company got “smoked like a Virginia

 ham,” and questioned whether defendant Greco’s and Starboard’s promised turnaround was

 still viable:

       Justice was swift and heavy- handed at Roanoke-based Advance Auto Parts (AAP)
       yesterday which got smoked like a Virginia ham after the company outlined what
       now looks like a bleak 2017. All this comes after AAP’s new CEO – Tom Greco –
       laid out a five year plan last November that envisioned mid-single digit comps and
       at least 500 basis of margin expansion by 2021. To say that the trip to 2021 got off
       on the wrong foot would be an understatement as both comps and margins will
       be down this year. Mind you, margins weren’t particularly strong in 2016 so this is
       a case of “bad” being lapped by “worse.” All this points to a turnaround story that
       is actually turning uglier and 2017 earnings of around $5. This is less than half
       the amount that analysts were expecting two years ago.

VII.    THE SECURITIES ACTION

         200.    Based on these events, in 2018 the Securities Action was filed in this Court on

 behalf of investors who purchased AAP stock during the Class Period. The Securities

 Complaint, which set forth the allegations described herein based on the accounts of twenty-

 one confidential witnesses, was filed by the Lead Plaintiff to the Securities Action on January

 25, 2019.

         201.    On February 7, 2020, the motion to dismiss the Securities Action filed by AAP,

 Greco, and Okray was denied in substantial part. In other words, this Court concluded based
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 71 of 82 PageID #: 71




on the allegations set forth in the Securities Complaint that there was indicia that defendants

Greco and Okray participated in a scheme to defraud AAP investors during the Class Period.

       202.    In sustaining the Securities Action (in substantial part), this Court noted that

“[c]ourts regularly draw an inference of scienter where ‘Defendants had access to internal

forecasts and the company’s financial data’ indicating that the company ‘could not meet the

projected revenues,’” and concluded that the allegations in the Securities Complaint were

sufficient “to support an inference of scienter” as to certain public statements issued on

November 14, 2016, February 21, 2017, and May 24, 2017. Those public statements included:

           •   Okray’s statement in the November 14, 2016 conference call with
               investors and analysts that “For 2017, we will deliver positive sales comp
               growth and a modest increase in operating margin.”

           •   The Company’s February 21, 2017 press release stating that for 2017,
               AAP’s comparable store sales will grow between “0% to 2%” and
               adjusted operating income will “improve[]” by “15 to 35 basis points.”

           •   Okray’s statement in the February 21, 2017 conference call with investors
               and analysts that the Company “expect[s] to deliver comparable store
               sales in the range of 0% to 2% and store sales in the range of 0% to 2%
               and an adjusted operating margin increase between 15 points to 35 basis
               points for the year.”

           •   Greco’s statement during that same February 21, 2017 conference call
               that “we plan to accelerate sales growth to above the industry average,
               and we’re going to close the margin gap versus our competition.”

           •   Greco’s statement during the May 24, 2017 conference call with investors
               and analysts “[t]hat [FY17 projections] stands as we sit here today.”

           •   Greco’s statement during that same May 24, 2017 conference call that
               “we remain confident with the progress we’re making as we execute our
               plan and expect sales and customer momentum to continue with more
               operating leverage as we enter the back half of 2017.”

           •   Greco’s comment on the “soft patch” in sales compared to prior quarters
               during that same May 24, 2017 conference call, and statement that
               “[e]verything we look at says this was a blip, not a trend.”
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 72 of 82 PageID #: 72




            •   Okray’s statement during that same May 24, 2017 conference call that
                “we’re not going to change guidance [i.e., projections] in fiscal year ’17.
                We’re comfortable with the outlook for [adjusted operating income] that
                we provided.”

        203.    Notably, in their motion to dismiss the Securities Action, the Company and

defendants Greco and Okray argued that this Court should disregard entirely or otherwise

discount the allegations in the Securities Complaint based on the account of the confidential

witness described therein as a former Senior Finance Executive of AAP and identified as FE

8. FE 8 is the same confidential witness whose account in the Securities Complaint included

the revelation of a Board meeting held in the Spring of 2017, prompted by disastrous internal

forecasts, during which the topic of updating the Company’s FY17 guidance was specifically

raised and discussed by the Board with defendants Greco and Okray. FE 8’s account in the

Securities Action also includes, among other things, allegations of a prior Board meeting held

in late 2016 where it was decided that positive 3% across-the-board gross sales growth was

needed to report to Wall Street.

        204.    This Court, however, in sustaining the Securities Action on February 7, 2020,

expressly declined the defendants’ invitation to disregard or discount the allegations in the

Securities Action based on the account of FE 8, and instead opined that FE 8’s “position and

responsibilities within the Company, and the time period during which he [or she] occupied

that position, supports his or her credibility.”

VIII. DAMAGES TO AAP

        205.    AAP has been, and will continue to be, severely damaged and injured by the

Individual Defendants’ misconduct alleged herein. As a direct and proximate result of the

Individual Defendants’ misconduct, AAP has expended and will continue to expend

significant sums of money. Indeed, the Securities Action was sustained (in substantial part)
    Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 73 of 82 PageID #: 73




     in February 2020, and the Court’s February 7, 2020 denial of the Company’s motion to dismiss

     presages great damages to AAP.

             206.    Such expenditures include, but are not limited to: (a) legal fees associated with

     litigation against AAP and its officers and directors for violations of the federal securities laws,

     including the sustained Securities Action; (b) loss of reputation and goodwill, and a “liar’s

     discount”6 that will plague the Company’s stock in the future due to the Individual Defendants’

     false statements and lack of candor to the marketplace; (c) amounts paid to outside lawyers,

     accountants, and investigators in connection with any investigation; and (d) loss of revenues

     and profits.

    IX.    DERIVATIVE AND DEMAND EXCUSED ALLEGATIONS

             207.    Plaintiff brings this action derivatively in the right and for the benefit of the

     Company to redress the Individual Defendants’ breaches of fiduciary duties.

             208.    Plaintiff is a current shareholder of the Company, was a shareholder of the

     Company at the time of the Individual Defendants’ wrongdoing alleged herein and has been a

     shareholder of the Company continuously since at least 2013.

             209.    Plaintiff will adequately and fairly represent the interests of the Company and

     its shareholders in enforcing and prosecuting its rights.

             210.    As a result of the factual allegations set forth herein, Plaintiff has not made any

     pre-suit demand on the Board to institute this action against the Individual Defendants. Such

     a demand would be a futile and useless act because there is reason to doubt that a majority of




6       “Liar’s discount” is a term applied to the stocks of companies who have been implicated
in improper behavior and have misled the investing public, such that AAP’s ability to raise equity
capital or debt on favorable terms in the future is now impaired.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 74 of 82 PageID #: 74




the members of the Board are capable of making an independent and/or disinterested decision

to institute and vigorously pursue this action.

       211.    The Board currently consists of eleven (11) directors: defendants Greco, Smith,

Bergstrom, Buss, Ferraro, Karaboutis, and Lee (each of whom has served on the Board since

at least April 2016), and non-parties Jeffrey J. Jones II, Sharon L. McCollam, Douglas A.

Pertz, and Nigel Travis (each of whom joined the Board subsequent to the allegations of the

Individual Defendants’ misconduct alleged herein).

       212.    Under Delaware law, a derivative plaintiff need only demonstrate reason to

doubt that a majority of the directors are disinterested or objective in order to establish pre-

suit demand excusal. As set forth herein, Plaintiff has adequately alleged that there is reason

to doubt that at least six (6) current directors of AAP are capable of disinterestedly and

independently considering a demand to commence and vigorously prosecute this action.

       213.    First, demand is excused because a majority (7 out of 11) of the Company’s

current directors -- defendants Greco, Smith, Bergstrom, Buss, Ferraro, Karaboutis, and Lee –

are interested directors based on a substantial likelihood of liability in light of the allegations

herein regarding a Board meeting held in or around March 2017, prompted by disastrous

internal forecasts, during which the Board specifically discussed whether to issue corrected

guidance to the public, and then failed to do so. As alleged in the Securities Action based on

the account of FE 8, it was well-known at AAP that the financial situation coming out of 1Q17

was a “disaster,” specifically prompting this Board meeting. Per the account of FE 8 in the

Securities Action, despite the Board’s specific discussion as to whether updated guidance

should be issued to the public, no updated guidance was issued at that time or thereafter.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 75 of 82 PageID #: 75




       214.    Accordingly, the only reasonable inference to be drawn from the allegations set

forth herein is that defendants Greco, Smith, Bergstrom, Buss, Ferraro, Karaboutis, and Lee

either knew of and approved the issuance of public statements of false, unattainable guidance,

and/or chose not to correct such false statements in a timely fashion, and/or consciously

disregarded others’ failure to correct such false statements in a timely fashion.

       215.    Not only was this a textbook violation of non-exculpable fiduciary duties of

loyalty and good faith to the Company and its shareholders under Delaware law by defendants

Greco, Smith, Bergstrom, Buss, Ferraro, Karaboutis, and Lee; it was also a violation of the

Company’s Ethics Code, which explicitly applies to all Board members. Among other things,

pursuant to the Ethics Code, defendants Greco, Smith, Bergstrom, Buss, Ferraro, Karaboutis,

and Lee were duty-bound as directors of the Company at all times to: (1) be “honest and

truthful” in all dealings with stockholders; (2) comply with all federal, state and local laws and

regulations; and (3) ensure that all Company disclosures and public communications

accurately reflected transactions and events. Clearly, Greco, Smith, Bergstrom, Buss, Ferraro,

Karaboutis, and Lee violated their fiduciary duties under Delaware law and the duties imposed

on them by the Ethics Code.

       216.    Notably, this Court has already concluded in the Securities Action (explicitly

rejecting arguments advanced by defendant Greco) that FE 8’s “position and responsibilities

within the Company, and the time period during which he [or she] occupied that position,

supports his or her credibility.”

       217.    Moreover, the timing of FE 8’s allegation in the Securities Action with respect

to the Board meeting described therein is corroborated by the Company’s own 2018 Schedule

14A Proxy Disclosures, which state that the Board “met seven times” during 2017, during
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 76 of 82 PageID #: 76




which the Board “reviewed and discussed the quarterly and annual reports prior to filing with

the SEC,” and “reviewed and discussed the quarterly earnings press releases.”

       218.    Defendants Greco, Smith, Bergstrom, Buss, Ferraro, Karaboutis, and Lee each

served on the Board in 2016 and 2017, and therefore they each face a substantial likelihood of

liability. Because defendants Greco, Smith, Bergstrom, Buss, Ferraro, Karaboutis, and Lee

comprise a majority (7 out of 11) of the current members of the Board, pre-suit demand is

excused and the demand futility inquiry in this Action need go no further.

       219.    Pre-suit demand is nonetheless excused for other reasons. Defendant Greco is

one of the individual defendants to the Securities Action, and this Court has sustained

securities fraud claims against him in that case, notwithstanding the materially heightened

pleading standards imposed by the PSLRA. Thus, defendant Greco also is interested based on

a substantial likelihood of liability for this separate and distinct reason. It would be impossible

under such circumstances for defendant Greco to exercise disinterested and independent

business judgment on the issue of whether AAP should prosecute this action. Moreover, the

Board has already admitted in the Company’s public filings that defendant Greco lacks

independence based on his principal professional occupation as the Company’s President and

CEO. Accordingly, there is also reason to doubt defendant Greco’s independence.

       220.    Defendants Buss, Ferraro, and Karaboutis also are interested directors based on

a substantial likelihood of liability in light of their conduct as members of the Audit Committee

in 2016 and 2017. Even putting aside that this Court can reasonably infer that each of these

directors specifically discussed with their other colleagues on the Board whether to issue

revised guidance in early 2017 based on the account of FE 8 in the Securities Action (and then

failed to do so), defendants Buss, Ferraro, and Karaboutis, as members of the Audit
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 77 of 82 PageID #: 77




Committee, were specifically duty-bound to assist the Board in monitoring, among other

things, the integrity of the financial statements, reporting processes and internal controls of the

Company. Defendants Buss, Ferraro, and Karaboutis were additionally obligated to discuss

earnings press releases, as well as financial information and earnings guidance provided to

analysts and rating agencies; and to review the effectiveness of the Company’s disclosure

controls and procedures and internal controls. In sustaining the Securities Action, this Court

has concluded that certain public statements issued by the Company on November 14, 2016,

February 21, 2017, and May 24, 2017, as set forth above, were materially false and misleading.

Thus, defendants Buss, Ferraro, and Karaboutis and the Audit Committee, among other things,

caused and/or permitted the Company to adopt ineffective internal controls over disclosure

and financial reporting, which have rendered certain of the Company’s previously

disseminated statements false and misleading. These actions caused defendants Buss, Ferraro,

and Karaboutis to breach their non-exculpable fiduciary duties and now subject each of them

to a substantial likelihood of liability.

        221.    There is also reason to doubt the independence of defendant Bergstrom,

because for approximately the last five years, defendant Bergstrom has served as the Chairman

and CEO of Bergstrom Corp., an automobile dealership group. Per the Company’s annual

proxy statements for each of the last several years, car dealerships owned by Bergstrom Corp.

regularly purchase automotive parts from the Company. For example, per the Company’s

most recent proxy statement issued in April 2020, since the outset of 2019, Bergstrom Corp.

has paid the Company approximately $400,000, and per AAP’s previous proxy statement

issued in April 2019, Bergstrom Corp. had paid the Company approximately $309,000 since

the outset of 2018. Thus, there is reason to doubt defendant Bergstrom’s independence with
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 78 of 82 PageID #: 78




respect to evaluating a pre-suit demand in light of the beneficial, longstanding business

relationship Bergstrom Corp. has maintained and continues to maintain with the Company.

X.    CLAIMS FOR RELIEF


                                         COUNT I
                              For Breach of Fiduciary Duties
                             Against All Individual Defendants

       222.    Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.

       223.    As AAP’s directors and top officers, the Individual Defendants owed AAP and

its shareholders fiduciary duties of loyalty, candor and good faith – the highest duties known

to the law. Rather than speak the entire truth when they said, or caused anything to be said,

about the Company, the Individual Defendants breached their fiduciary duties by

disseminating false and misleading statements.

       224.    As a result of the Individual Defendants’ fiduciary failures, AAP has been

damaged.

       225.    Plaintiff, on behalf of AAP, has no adequate remedy at law.

                                       COUNT II
                                 For Unjust Enrichment
                             Against All Individual Defendants

       226.    Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.

       227.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of AAP.

       228.    All the payments and benefits provided to the Individual Defendants were at

the expense of AAP. The Company received no benefit from these payments.
Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 79 of 82 PageID #: 79




       229.    Plaintiff, on behalf of AAP, seeks restitution from the Individual Defendants,

and each of them, and seek an order of this Court disgorging all profits, benefits and other

compensation obtained by the Individual Defendants, and each of them, from their wrongful

conduct and fiduciary breaches.

       230.    Plaintiff, on behalf of AAP, has no adequate remedy at law.

                                  COUNT III
  Against Defendants Greco and Okray For Contribution Under §§10(b) and 21D of
                               The Exchange Act

       231.    Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.

       232.    This claim is brought derivatively on behalf of the Company for contribution

and indemnification against defendants Greco and Okray, each of whom is a named individual

defendant in the Securities Action.

       233.    AAP is named as a defendant in the Securities Action, which asserts claims

under the federal securities laws for, among other things, violation of §10(b) of the Exchange

Act. If AAP is ultimately found liable for violating the federal securities laws, the Company’s

liability will arise, in whole or in part, from the intentional, knowing, or reckless acts or

omissions of defendants Greco and/or Okray, as alleged herein. The Company is entitled to

receive contribution from those Defendants in connection with the Securities Action against

the Company.

       234.    As directors and/or officers of AAP, defendants Greco and Okray had the

power and/or ability to, and did, directly or indirectly control or influence the Company’s

business operations and financial affairs, including the content of public statements about

AAP, and had the power and/or ability directly or indirectly to control or influence the specific
 Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 80 of 82 PageID #: 80




  corporate statements and conduct that violated §10(b) of the Exchange Act and SEC Rule 10b-

  5 as alleged above.

         235.     Defendants Greco and Okray are also liable under §10(b) of the Exchange Act,

  15 U.S.C. §78j(b), pursuant to which there is a private right of action for contribution, and

  §21D of the Exchange Act, 15 U.S.C. §78u-4, which governs the application of any private

  right of action for contribution asserted pursuant to the Exchange Act.

         236.     Accordingly, AAP is entitled to all appropriate contribution or indemnification

  from defendants Greco and Okray, who are responsible for exposing AAP to liability under

  the federal securities laws.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.       Against the Individual Defendants and in favor of the Company for the amount

of damages sustained by the Company as a result of the Individual Defendants’ breaches of

fiduciary duty, corporate waste and unjust enrichment;

       B.       Directing AAP to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect AAP and its

shareholders from a repetition of the damaging events described herein;

       C.       Extraordinary equitable and/or injunctive relief as permitted by law, equity and

the state statutory provisions sued hereunder, including attaching, impounding and imposing a

constructive trust on or otherwise restricting the proceeds of from the Individual Defendants’

trading activities or their other assets so as to assure that Plaintiff on behalf of AAP has an

effective remedy;
 Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 81 of 82 PageID #: 81




       D.      Awarding to AAP restitution from the Individual Defendants, and each of them,

including ordering disgorgement of all profits, benefits and other compensation obtained by

Defendants;

       E.      Awarding Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.

                                       JURY DEMAND

  Plaintiff demands a trial by jury.


Dated: April 29, 2020
                                                 O’KELLY & ERNST, LLC

                                                 /s/ Ryan M. Ernst
                                                 Ryan M. Ernst (Bar No. 4788)
                                                 824 N. Market Street, Ste. 1001A
                                                 Wilmington, DE 19801
                                                 Phone (302) 778-4000
                                                 Email: rernst@oelegal.com



OF COUNSEL:

SHUMAN, GLENN & STECKER
Kip B. Shuman
Post-Montgomery Ctr.
One Montgomery Street, Ste. 1800
San Francisco, CA 94104
(303) 861-3003

SHUMAN, GLENN & STECKER
Rusty E. Glenn
600 17th Street, Suite 2800 South
Denver, CO 80202
(303) 861-3003

SHUMAN, GLENN & STECKER
Brett D. Stecker
 Case 1:20-cv-00590-RGA Document 1 Filed 04/29/20 Page 82 of 82 PageID #: 82




326 W. Lancaster Ave.
Ardmore, PA 19003
(303) 861-3003

KASKELA LAW LLC
Seamus Kaskela
18 Campus Blvd. Ste. 100
Newtown Square, PA 19073
(888) 715-1740
